Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is dated as of December
12, 2006, among KINTERA, INC., a Delaware corporation (the “Company”), and the
investors identified on the signature pages hereto (each, an “Investor” and
collectively, the “Investors”).

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act (as defined below) and Rule 506
promulgated thereunder, the Company desires to issue and sell to each Investor,
and each Investor, severally and not jointly, desires to purchase from the
Company certain securities of the Company, as more fully described in this
Agreement.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investors agree
as follows:


ARTICLE I.
DEFINITIONS


1.1           DEFINITIONS.  IN ADDITION TO THE TERMS DEFINED ELSEWHERE IN THIS
AGREEMENT, FOR ALL PURPOSES OF THIS AGREEMENT, THE FOLLOWING TERMS SHALL HAVE
THE MEANINGS INDICATED IN THIS SECTION 1.1:

“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or threatened in writing against or affecting the Company, any Subsidiary or any
of their respective properties before or by any court, arbitrator, governmental
or administrative agency, regulatory authority (federal, state, county, local or
foreign), stock market, stock exchange or trading facility.

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144.

“Business Day” means any day except Saturday, Sunday and any day which is a
federal legal holiday or a day on which banking institutions in the State of
California are authorized or required by law or other governmental action to
close.

“Closing” means the closing of the purchase and sale of the Securities pursuant
to Article II.

“Closing Date” means the Business Day on which all of the conditions set forth
in Sections 5.1 and 5.2 hereof are satisfied, or such other date as the parties
may agree.

“Commission” means the Securities and Exchange Commission.


--------------------------------------------------------------------------------




“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any securities into which such common stock may hereafter be
reclassified.

“Common Stock Equivalents” means any securities of the Company or any Subsidiary
which entitle the holder thereof to acquire Common Stock at any time, including
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock or other
securities that entitle the holder to receive, directly or indirectly, Common
Stock.

“Company Counsel” means Morrison & Foerster LLP.

“Company Deliverables” has the meaning set forth in Section 2.2(a).

“Disclosure Materials” has the meaning set forth in Section 3.1(h).

“Effective Date” means the date that the Registration Statement required by
Section 2(a) of the Registration Rights Agreement is first declared effective by
the Commission.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“GAAP” means U.S. generally accepted accounting principles.

“Intellectual Property Rights” has the meaning set forth in Section 3.1(n).

“Investment Amount” means, with respect to each Investor, the Investment Amount
indicated on such Investor’s signature page to this Agreement.

“Investor Deliverables” has the meaning set forth in Section 2.2(b).

“Investor Party” has the meaning set forth in Section 4.7.

“Lien” means any lien, charge, encumbrance, security interest, right of first
refusal or other restrictions of any kind.

“Material Adverse Effect” means any of (i) a material and adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material and adverse effect on the results of operations, assets, business or
condition (financial or otherwise) of the Company and the Subsidiaries, taken as
a whole, or (iii) an adverse impairment to the Company’s ability to perform on a
timely basis its obligations under any Transaction Document.

“New York Courts” means the state and federal courts sitting in the City of New
York, Borough of Manhattan.

 “Outside Date” means January 31, 2007.

2


--------------------------------------------------------------------------------




“Per Share Purchase Price” equals $1.25.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Prior Investor” means an Investor, as such term is defined in that certain
Securities Purchase Agreement, dated November 21, 2005, by and among the Company
and the investors identified on the signature pages thereto.

 “Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date of this Agreement, among the Company and the Investors, in the
form of Exhibit B hereto.

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Investors of the Shares and the Warrant Shares.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“SEC Reports” has the meaning set forth in Section 3.1(h).

“Securities” means the Shares, the Warrants and the Warrant Shares.

“Securities Act” means the Securities Act of 1933, as amended.

“Shares” means the shares of Common Stock issued or issuable to the Investors
pursuant to this Agreement.

“Short Sales” include, without limitation, all “short sales” as defined in Rule
200 promulgated under Regulation SHO under the Exchange Act and all types of
direct and indirect stock pledges, forward sale contracts, options, puts, calls,
swaps and similar arrangements (including on a total return basis), and sales
and other transactions through non-US broker dealers or foreign regulated
brokers.

“Subsidiary” means any “significant subsidiary” as defined in Rule 1-02(w) of
the Regulation S-X promulgated by the Commission under the Exchange Act.

3


--------------------------------------------------------------------------------




“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market (other than the OTC Bulletin Board), or (ii) if the Common Stock is not
listed on a Trading Market (other than the OTC Bulletin Board), a day on which
the Common Stock is traded in the over-the-counter market, as reported by the
OTC Bulletin Board, or (iii) if the Common Stock is not quoted on any Trading
Market, a day on which the Common Stock is quoted in the over-the-counter market
as reported by the National Quotation Bureau Incorporated (or any similar
organization or agency succeeding to its functions of reporting prices);
provided, that in the event that the Common Stock is not listed or quoted as set
forth in (i), (ii) and (iii) hereof, then Trading Day shall mean a Business Day.

“Trading Market” means whichever of the New York Stock Exchange, the American
Stock Exchange, the NASDAQ Global Market, the NASDAQ Capital Market or OTC
Bulletin Board on which the Common Stock is listed or quoted for trading on the
date in question.

“Transaction Documents” means this Agreement, the Warrants, the Registration
Rights Agreement, the Warrant Amendment Agreement and any other documents or
agreements executed in connection with the transactions contemplated hereunder.

“Warrants” means the Common Stock purchase warrants in the form of Exhibit A,
which are issuable to the Investors at the Closing.

 “Warrant Amendment Agreement” means the Warrant Amendment Agreement, dated as
of the date of this Agreement, by and among the Company and the Investors that
are Prior Investors, in the form of Exhibit C hereto.

 “Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.


ARTICLE II.
PURCHASE AND SALE


2.1           CLOSING.  SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN THIS
AGREEMENT, AT THE CLOSING THE COMPANY SHALL ISSUE AND SELL TO EACH INVESTOR, AND
EACH INVESTOR SHALL, SEVERALLY AND NOT JOINTLY, PURCHASE FROM THE COMPANY, THE
SHARES AND THE WARRANTS REPRESENTING SUCH INVESTOR’S INVESTMENT AMOUNT.  THE
CLOSING SHALL TAKE PLACE AT THE OFFICES OF MORRISON & FOERSTER LLP, 12531 HIGH
BLUFF DRIVE, SUITE 100, SAN DIEGO, CA 92130 ON THE CLOSING DATE OR AT SUCH OTHER
LOCATION OR TIME AS THE PARTIES MAY AGREE.


2.2           CLOSING DELIVERIES.  (A)  AT THE CLOSING, THE COMPANY SHALL
DELIVER OR CAUSE TO BE DELIVERED TO EACH INVESTOR THE FOLLOWING (THE “COMPANY
DELIVERABLES”):

(I)            A CERTIFICATE EVIDENCING A NUMBER OF SHARES EQUAL TO SUCH
INVESTOR’S INVESTMENT AMOUNT DIVIDED BY THE PER SHARE PURCHASE PRICE, REGISTERED
IN THE NAME OF SUCH INVESTOR;

4


--------------------------------------------------------------------------------




(II)           A WARRANT, REGISTERED IN THE NAME OF SUCH INVESTOR, PURSUANT TO
WHICH SUCH INVESTOR SHALL HAVE THE RIGHT TO ACQUIRE THE NUMBER OF SHARES OF
COMMON STOCK EQUAL TO 30% OF THE NUMBER OF SHARES ISSUABLE TO SUCH INVESTOR
PURSUANT TO SECTION 2.2(A)(I);

(III)          A CERTIFICATE OF THE TRANSFER AGENT WITH RESPECT TO THE
OUTSTANDING COMMON STOCK NUMBER OF THE COMPANY AS OF THE MOST RECENT PRACTICABLE
DATE;

(IV)          AN OFFICER’S CERTIFICATE AND SECRETARY CERTIFICATE, IN AGREED
FORM, DULY EXECUTED BY SUCH OFFICERS OF THE COMPANY;

(V)           CERTIFICATES OF GOOD STANDING OF THE COMPANY IN ITS JURISDICTION
OF INCORPORATION AND IN EACH JURISDICTION IN WHICH QUALIFICATION TO DO BUSINESS
AS A FOREIGN CORPORATION IS REQUIRED, EXCEPT WHERE FAILURE TO SO QUALIFY WOULD
NOT HAVE A MATERIAL ADVERSE EFFECT;

(VI)          THE LEGAL OPINION OF COMPANY COUNSEL, IN AGREED FORM, ADDRESSED TO
THE INVESTORS;

(VII)         THE REGISTRATION RIGHTS AGREEMENT, DULY EXECUTED BY THE COMPANY;
AND

(VIII)        WITH RESPECT TO EACH INVESTOR THAT IS A PRIOR INVESTOR, THE
WARRANT AMENDMENT AGREEMENT, DULY EXECUTED BY THE COMPANY.


(B)           AT THE CLOSING, EACH INVESTOR SHALL DELIVER OR CAUSE TO BE
DELIVERED TO THE COMPANY THE FOLLOWING (THE “INVESTOR DELIVERABLES”):

(I)            ITS INVESTMENT AMOUNT, IN UNITED STATES DOLLARS AND IN
IMMEDIATELY AVAILABLE FUNDS, BY WIRE TRANSFER TO AN ACCOUNT DESIGNATED IN
WRITING BY THE COMPANY FOR SUCH PURPOSE;

(II)           THE REGISTRATION RIGHTS AGREEMENT, DULY EXECUTED BY SUCH
INVESTOR; AND

(III)          WITH RESPECT TO EACH INVESTOR THAT IS A PRIOR INVESTOR, THE
WARRANT AMENDMENT AGREEMENT, DULY EXECUTED BY SUCH INVESTOR.


ARTICLE III.
REPRESENTATIONS AND WARRANTIES


3.1           REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  THE COMPANY HEREBY
MAKES THE FOLLOWING REPRESENTATIONS AND WARRANTIES TO EACH INVESTOR:


(A)           SUBSIDIARIES.  THE COMPANY HAS NO DIRECT OR INDIRECT SUBSIDIARIES
OTHER THAN AS SPECIFIED IN THE SEC REPORTS.  THE COMPANY OWNS, DIRECTLY OR
INDIRECTLY, ALL OF THE

5


--------------------------------------------------------------------------------





CAPITAL STOCK OF EACH SUBSIDIARY FREE AND CLEAR OF ANY AND ALL LIENS, AND ALL
THE ISSUED AND OUTSTANDING SHARES OF CAPITAL STOCK OF EACH SUBSIDIARY ARE
VALIDLY ISSUED AND ARE FULLY PAID, NON-ASSESSABLE AND FREE OF PREEMPTIVE AND
SIMILAR RIGHTS.  NEITHER THE COMPANY NOR ANY SUBSIDIARY IS PARTY TO ANY MATERIAL
JOINT VENTURE, NOR HAS ANY OWNERSHIP INTEREST IN ANY ENTITY THAT IS MATERIAL TO
THE COMPANY OR AS DISCLOSED IN THE SEC REPORTS.


(B)           ORGANIZATION AND QUALIFICATION.  THE COMPANY AND EACH SUBSIDIARY
ARE DULY INCORPORATED OR OTHERWISE ORGANIZED AND VALIDLY EXISTING UNDER THE LAWS
OF THE JURISDICTION OF ITS INCORPORATION OR ORGANIZATION (AS APPLICABLE), WITH
THE REQUISITE POWER AND AUTHORITY TO OWN AND USE ITS PROPERTIES AND ASSETS AND
TO CARRY ON ITS BUSINESS AS CURRENTLY CONDUCTED.  NEITHER THE COMPANY NOR ANY
SUBSIDIARY IS IN VIOLATION OF ANY OF THE MATERIAL PROVISIONS OF ITS RESPECTIVE
CERTIFICATE OR ARTICLES OF INCORPORATION, BYLAWS OR OTHER ORGANIZATIONAL OR
CHARTER DOCUMENTS.  THE COMPANY AND EACH SUBSIDIARY ARE DULY QUALIFIED TO
CONDUCT ITS RESPECTIVE BUSINESSES AND ARE IN GOOD STANDING AS A FOREIGN
CORPORATION OR OTHER ENTITY IN EACH JURISDICTION IN WHICH THE NATURE OF THE
BUSINESS CONDUCTED OR PROPERTY OWNED BY IT MAKES SUCH QUALIFICATION NECESSARY,
EXCEPT WHERE THE FAILURE TO BE SO QUALIFIED OR IN GOOD STANDING, AS THE CASE MAY
BE, COULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE OR REASONABLY BE EXPECTED
TO RESULT IN A MATERIAL ADVERSE EFFECT.


(C)           AUTHORIZATION; ENFORCEMENT.  THE COMPANY HAS THE REQUISITE
CORPORATE POWER AND AUTHORITY TO ENTER INTO AND TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED BY EACH OF THE TRANSACTION DOCUMENTS AND OTHERWISE TO CARRY OUT ITS
OBLIGATIONS THEREUNDER.  THE EXECUTION AND DELIVERY OF EACH OF THE TRANSACTION
DOCUMENTS BY THE COMPANY AND THE CONSUMMATION BY IT OF THE TRANSACTIONS
CONTEMPLATED THEREBY HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY ACTION ON THE
PART OF THE COMPANY AND NO FURTHER ACTION IS REQUIRED BY THE COMPANY IN
CONNECTION THEREWITH.  EACH TRANSACTION DOCUMENT HAS BEEN (OR UPON DELIVERY WILL
HAVE BEEN) DULY EXECUTED BY THE COMPANY AND, WHEN DELIVERED IN ACCORDANCE WITH
THE TERMS HEREOF, WILL CONSTITUTE THE VALID AND BINDING OBLIGATION OF THE
COMPANY ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE WITH ITS TERMS, EXCEPT AS
SUCH ENFORCEABILITY MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM, LIQUIDATION OR SIMILAR LAWS RELATING TO, OR
AFFECTING GENERALLY THE ENFORCEMENT OF, CREDITORS’ RIGHTS AND REMEDIES OR BY
OTHER EQUITABLE PRINCIPLES OF GENERAL APPLICATION.


(D)           NO CONFLICTS.  THE EXECUTION, DELIVERY AND PERFORMANCE OF THE
TRANSACTION DOCUMENTS BY THE COMPANY AND THE CONSUMMATION BY THE COMPANY OF THE
TRANSACTIONS CONTEMPLATED THEREBY DO NOT AND WILL NOT (I) CONFLICT WITH OR
VIOLATE ANY PROVISION OF THE COMPANY’S OR ANY SUBSIDIARY’S CERTIFICATE OR
ARTICLES OF INCORPORATION, BYLAWS OR OTHER ORGANIZATIONAL OR CHARTER DOCUMENTS,
OR (II) CONFLICT WITH, OR CONSTITUTE A DEFAULT (OR AN EVENT THAT WITH NOTICE OR
LAPSE OF TIME OR BOTH WOULD BECOME A DEFAULT) UNDER, OR GIVE TO OTHERS ANY
RIGHTS OF TERMINATION, AMENDMENT, ACCELERATION OR CANCELLATION (WITH OR WITHOUT
NOTICE, LAPSE OF TIME OR BOTH) OF, ANY AGREEMENT, CREDIT FACILITY, DEBT OR OTHER
INSTRUMENT (EVIDENCING A COMPANY OR SUBSIDIARY DEBT OR OTHERWISE) TO WHICH THE
COMPANY OR ANY SUBSIDIARY IS A PARTY OR BY WHICH ANY PROPERTY OR ASSET OF THE
COMPANY OR ANY SUBSIDIARY IS BOUND, OR (III) RESULT IN A VIOLATION OF ANY LAW,
RULE, REGULATION, ORDER, JUDGMENT, INJUNCTION, DECREE OR OTHER RESTRICTION OF
ANY COURT OR

6


--------------------------------------------------------------------------------





GOVERNMENTAL AUTHORITY TO WHICH THE COMPANY OR A SUBSIDIARY IS SUBJECT
(INCLUDING FEDERAL AND STATE SECURITIES LAWS AND REGULATIONS), OR BY WHICH ANY
PROPERTY OR ASSET OF THE COMPANY OR A SUBSIDIARY IS BOUND OR AFFECTED; EXCEPT IN
THE CASE OF EACH OF CLAUSES (II) AND (III), SUCH AS COULD NOT, INDIVIDUALLY OR
IN THE AGGREGATE, HAVE OR REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT.


(E)           FILINGS, CONSENTS AND APPROVALS.  THE COMPANY IS NOT REQUIRED TO
OBTAIN ANY CONSENT, WAIVER, AUTHORIZATION OR ORDER OF, GIVE ANY NOTICE TO, OR
MAKE ANY FILING OR REGISTRATION WITH, ANY COURT OR OTHER FEDERAL, STATE, LOCAL
OR OTHER GOVERNMENTAL AUTHORITY OR OTHER PERSON IN CONNECTION WITH THE
EXECUTION, DELIVERY AND PERFORMANCE BY THE COMPANY OF THE TRANSACTION DOCUMENTS,
OTHER THAN (I) THE FILING WITH THE COMMISSION OF ONE OR MORE REGISTRATION
STATEMENTS IN ACCORDANCE WITH THE REQUIREMENTS OF THE REGISTRATION RIGHTS
AGREEMENT, (II) FILINGS REQUIRED BY STATE SECURITIES LAWS, (III) THE FILING OF A
NOTICE OF SALE OF SECURITIES ON FORM D WITH THE COMMISSION UNDER REGULATION D OF
THE SECURITIES ACT, (IV) THE FILINGS REQUIRED IN ACCORDANCE WITH SECTION 4.5,
(V) SUCH CONSENTS OR WAIVERS AS MAY BE REQUIRED UNDER REGISTRATION RIGHTS
AGREEMENTS ENTERED INTO IN CONNECTION WITH BUSINESS ACQUISITIONS EFFECTED PRIOR
TO THE DATE OF THIS AGREEMENT, AND (VI) THE FILING OF ANY REQUISITE NOTICES WITH
THE TRADING MARKET AND (VII) THOSE THAT HAVE BEEN MADE OR OBTAINED PRIOR TO THE
DATE OF THIS AGREEMENT.


(F)            ISSUANCE OF THE SECURITIES.  THE SECURITIES HAVE BEEN DULY
AUTHORIZED AND, WHEN ISSUED AND PAID FOR IN ACCORDANCE WITH THE TRANSACTION
DOCUMENTS, WILL BE DULY AND VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE, FREE
AND CLEAR OF ALL LIENS.  THE COMPANY HAS RESERVED FROM ITS DULY AUTHORIZED
CAPITAL STOCK THE SHARES OF COMMON STOCK ISSUABLE PURSUANT TO THIS AGREEMENT AND
UPON THE EXERCISE OF THE WARRANTS IN ORDER TO ISSUE THE SHARES AND THE WARRANT
SHARES.


(G)           CAPITALIZATION.  THE NUMBER OF SHARES AND TYPE OF ALL AUTHORIZED,
ISSUED AND OUTSTANDING CAPITAL STOCK OF THE COMPANY, AND ALL SHARES OF COMMON
STOCK RESERVED FOR ISSUANCE UNDER THE COMPANY’S VARIOUS OPTION AND INCENTIVE
PLANS AS OF SEPTEMBER 30, 2006, IS ACCURATELY SET FORTH IN THE SEC REPORTS. 
EXCEPT AS SPECIFIED IN THE SEC REPORTS, NO SECURITIES OF THE COMPANY ARE
ENTITLED TO PREEMPTIVE OR SIMILAR RIGHTS.  NO PERSON HAS ANY RIGHT OF FIRST
REFUSAL, PREEMPTIVE RIGHT, RIGHT OF PARTICIPATION, OR ANY SIMILAR RIGHT TO
PARTICIPATE IN THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS. 
EXCEPT AS SPECIFIED IN THE SEC REPORTS, AND OTHER THAN STOCK OPTIONS GRANTED
PURSUANT TO THE COMPANY’S STOCK OPTION PLANS FOLLOWING SEPTEMBER 30, 2006, THERE
ARE NO OUTSTANDING OPTIONS, WARRANTS, SCRIP RIGHTS TO SUBSCRIBE TO, CALLS OR
COMMITMENTS OF ANY CHARACTER WHATSOEVER RELATING TO, OR SECURITIES, RIGHTS OR
OBLIGATIONS CONVERTIBLE INTO OR EXCHANGEABLE FOR, OR GIVING ANY PERSON ANY RIGHT
TO SUBSCRIBE FOR OR ACQUIRE, ANY SHARES OF COMMON STOCK, OR CONTRACTS,
COMMITMENTS, UNDERSTANDINGS OR ARRANGEMENTS BY WHICH THE COMPANY OR ANY
SUBSIDIARY IS OR MAY BECOME BOUND TO ISSUE ADDITIONAL SHARES OF COMMON STOCK, OR
SECURITIES OR RIGHTS CONVERTIBLE OR EXCHANGEABLE INTO SHARES OF COMMON STOCK. 
THE ISSUE AND SALE OF THE SECURITIES WILL NOT, IMMEDIATELY OR WITH THE PASSAGE
OF TIME, OBLIGATE THE COMPANY TO ISSUE SHARES OF COMMON STOCK OR OTHER
SECURITIES TO

7


--------------------------------------------------------------------------------





ANY PERSON (OTHER THAN THE INVESTORS) AND WILL NOT RESULT IN A RIGHT OF ANY
HOLDER OF COMPANY SECURITIES TO ADJUST THE EXERCISE, CONVERSION, EXCHANGE OR
RESET PRICE UNDER SUCH SECURITIES.


(H)           SEC REPORTS; FINANCIAL STATEMENTS.  THE COMPANY HAS FILED ALL
REPORTS, FORMS AND SCHEDULES REQUIRED TO BE FILED BY IT UNDER THE SECURITIES ACT
AND THE EXCHANGE ACT, INCLUDING PURSUANT TO SECTION 13(A) OR 15(D) THEREOF, FOR
THE TWELVE MONTHS PRECEDING THE DATE HEREOF (OR SUCH SHORTER PERIOD AS THE
COMPANY WAS REQUIRED BY LAW TO FILE SUCH REPORTS) (THE FOREGOING MATERIALS BEING
COLLECTIVELY REFERRED TO HEREIN AS THE “SEC REPORTS” AND, TOGETHER WITH THE
SCHEDULES TO THIS AGREEMENT (IF ANY), THE “DISCLOSURE MATERIALS”) ON A TIMELY
BASIS OR HAS TIMELY FILED A VALID EXTENSION OF SUCH TIME OF FILING AND HAS FILED
ANY SUCH SEC REPORTS PRIOR TO THE EXPIRATION OF ANY SUCH EXTENSION.  THE SEC
REPORTS, AS AMENDED, WHEN FILED, COMPLIED IN ALL MATERIAL RESPECTS WITH THE
REQUIREMENTS OF THE SECURITIES ACT AND THE EXCHANGE ACT AND THE RULES AND
REGULATIONS OF THE COMMISSION PROMULGATED THEREUNDER, AND NONE OF THE SEC
REPORTS, AS AMENDED, WHEN FILED, CONTAINED ANY UNTRUE STATEMENT OF A MATERIAL
FACT OR OMITTED TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR
NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES
UNDER WHICH THEY WERE MADE, NOT MISLEADING.  THE FINANCIAL STATEMENTS OF THE
COMPANY INCLUDED IN THE SEC REPORTS, AS AMENDED, COMPLY IN ALL MATERIAL RESPECTS
WITH APPLICABLE ACCOUNTING REQUIREMENTS AND THE RULES AND REGULATIONS OF THE
COMMISSION WITH RESPECT THERETO AS IN EFFECT AT THE TIME OF FILING.  SUCH
FINANCIAL STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP APPLIED ON A
CONSISTENT BASIS DURING THE PERIODS INVOLVED, EXCEPT AS MAY BE OTHERWISE
SPECIFIED IN SUCH FINANCIAL STATEMENTS OR THE NOTES THERETO, AND FAIRLY PRESENT
IN ALL MATERIAL RESPECTS THE FINANCIAL POSITION OF THE COMPANY AND ITS
CONSOLIDATED SUBSIDIARIES AS OF AND FOR THE DATES THEREOF AND THE RESULTS OF
OPERATIONS AND CASH FLOWS FOR THE PERIODS THEN ENDED, SUBJECT, IN THE CASE OF
UNAUDITED STATEMENTS, TO NORMAL, YEAR-END AUDIT ADJUSTMENTS.


(I)            MATERIAL CHANGES.  SINCE THE DATE OF THE LATEST AUDITED FINANCIAL
STATEMENTS INCLUDED WITHIN THE SEC REPORTS, EXCEPT AS SPECIFICALLY DISCLOSED IN
THE SEC REPORTS, (I) THERE HAS BEEN NO EVENT, OCCURRENCE OR DEVELOPMENT THAT HAS
HAD OR THAT COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT,
(II) THE COMPANY HAS NOT INCURRED ANY LIABILITIES (CONTINGENT OR OTHERWISE)
OTHER THAN (A) TRADE PAYABLES, ACCRUED EXPENSES AND OTHER LIABILITIES INCURRED
IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE AND (B)
LIABILITIES NOT REQUIRED TO BE REFLECTED IN THE COMPANY’S FINANCIAL STATEMENTS
PURSUANT TO GAAP OR REQUIRED TO BE DISCLOSED IN FILINGS MADE WITH THE
COMMISSION, (III) THE COMPANY HAS NOT ALTERED ITS METHOD OF ACCOUNTING OR THE
IDENTITY OF ITS AUDITORS, (IV) THE COMPANY HAS NOT DECLARED OR MADE ANY DIVIDEND
OR DISTRIBUTION OF CASH OR OTHER PROPERTY TO ITS STOCKHOLDERS OR PURCHASED,
REDEEMED OR MADE ANY AGREEMENTS TO PURCHASE OR REDEEM ANY SHARES OF ITS CAPITAL
STOCK (OTHER THAN IN CONNECTION WITH REPURCHASES OF UNVESTED STOCK ISSUED TO
EMPLOYEES OF THE COMPANY), AND (V) THE COMPANY HAS NOT ISSUED ANY EQUITY
SECURITIES TO ANY OFFICER, DIRECTOR OR AFFILIATE, EXCEPT PURSUANT TO EXISTING
COMPANY STOCK OPTION PLANS.


(J)            LITIGATION.  THERE IS NO ACTION WHICH (I) ADVERSELY AFFECTS OR
CHALLENGES THE LEGALITY, VALIDITY OR ENFORCEABILITY OF ANY OF THE TRANSACTION
DOCUMENTS OR THE SECURITIES OR (II) EXCEPT AS SPECIFICALLY DISCLOSED IN THE SEC
REPORTS, COULD, IF THERE WERE AN UNFAVORABLE

8


--------------------------------------------------------------------------------





DECISION, INDIVIDUALLY OR IN THE AGGREGATE, HAVE OR REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT.  NEITHER THE COMPANY NOR ANY SUBSIDIARY,
NOR ANY DIRECTOR OR OFFICER THEREOF (IN HIS OR HER CAPACITY AS SUCH), IS OR HAS
BEEN THE SUBJECT OF ANY ACTION INVOLVING A CLAIM OF VIOLATION OF OR LIABILITY
UNDER FEDERAL OR STATE SECURITIES LAWS OR A CLAIM OF BREACH OF FIDUCIARY DUTY,
EXCEPT AS SPECIFICALLY DISCLOSED IN THE SEC REPORTS.  THERE HAS NOT BEEN, AND TO
THE KNOWLEDGE OF THE COMPANY, THERE IS NOT PENDING ANY INVESTIGATION BY THE
COMMISSION INVOLVING THE COMPANY OR ANY CURRENT OR FORMER DIRECTOR OR OFFICER OF
THE COMPANY (IN HIS OR HER CAPACITY AS SUCH).  THE COMMISSION HAS NOT ISSUED ANY
STOP ORDER OR OTHER ORDER SUSPENDING THE EFFECTIVENESS OF ANY REGISTRATION
STATEMENT FILED BY THE COMPANY OR ANY SUBSIDIARY UNDER THE EXCHANGE ACT OR THE
SECURITIES ACT.


(K)           COMPLIANCE.  NEITHER THE COMPANY NOR ANY SUBSIDIARY (I) IS IN
DEFAULT UNDER OR IN VIOLATION OF (AND NO EVENT HAS OCCURRED THAT HAS NOT BEEN
WAIVED THAT, WITH NOTICE OR LAPSE OF TIME OR BOTH, WOULD RESULT IN A DEFAULT BY
THE COMPANY OR ANY SUBSIDIARY UNDER), NOR HAS THE COMPANY OR ANY SUBSIDIARY
RECEIVED NOTICE OF A CLAIM THAT IT IS IN DEFAULT UNDER OR THAT IT IS IN
VIOLATION OF, ANY INDENTURE, LOAN OR CREDIT AGREEMENT OR ANY OTHER AGREEMENT OR
INSTRUMENT TO WHICH IT IS A PARTY OR BY WHICH IT OR ANY OF ITS PROPERTIES IS
BOUND (WHETHER OR NOT SUCH DEFAULT OR VIOLATION HAS BEEN WAIVED), (II) IS IN
VIOLATION OF, OR IN RECEIPT OF NOTICE THAT IT IS IN VIOLATION OF, ANY ORDER OF
ANY COURT, ARBITRATOR OR GOVERNMENTAL BODY, OR (III) IS OR HAS BEEN IN VIOLATION
OF, OR IN RECEIPT OF NOTICE THAT IT IS IN VIOLATION OF, ANY STATUTE, RULE OR
REGULATION OF ANY GOVERNMENTAL AUTHORITY, INCLUDING WITHOUT LIMITATION ALL
FOREIGN, FEDERAL, STATE AND LOCAL LAWS RELATING TO TAXES, ENVIRONMENTAL
PROTECTION, OCCUPATIONAL HEALTH AND SAFETY, PRODUCT QUALITY AND SAFETY,
EMPLOYMENT AND LABOR MATTERS AND, TO ITS KNOWLEDGE, PRIVACY, EXCEPT IN EACH CASE
AS COULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE OR REASONABLY BE EXPECTED
TO RESULT IN A MATERIAL ADVERSE EFFECT. THE COMPANY IS IN COMPLIANCE WITH ALL
EFFECTIVE REQUIREMENTS OF THE SARBANES-OXLEY ACT OF 2002, AS AMENDED, AND THE
RULES AND REGULATIONS THEREUNDER, THAT ARE APPLICABLE TO IT, EXCEPT WHERE SUCH
NONCOMPLIANCE COULD NOT HAVE OR REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT.


(L)            REGULATORY PERMITS.  THE COMPANY AND THE SUBSIDIARIES POSSESS ALL
CERTIFICATES, AUTHORIZATIONS AND PERMITS ISSUED BY THE APPROPRIATE FEDERAL,
STATE, LOCAL OR FOREIGN REGULATORY AUTHORITIES NECESSARY TO CONDUCT THEIR
RESPECTIVE BUSINESSES AS DESCRIBED IN THE SEC REPORTS, EXCEPT WHERE THE FAILURE
TO POSSESS SUCH PERMITS COULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE OR
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT, AND NEITHER THE
COMPANY NOR ANY SUBSIDIARY HAS RECEIVED ANY NOTICE OF PROCEEDINGS RELATING TO
THE REVOCATION OR MODIFICATION OF ANY SUCH PERMITS.


(M)          TITLE TO ASSETS.  THE COMPANY AND THE SUBSIDIARIES HAVE GOOD AND
MARKETABLE TITLE IN FEE SIMPLE TO ALL REAL PROPERTY OWNED BY THEM THAT IS
MATERIAL TO THEIR RESPECTIVE BUSINESSES AND GOOD AND MARKETABLE TITLE IN ALL
PERSONAL PROPERTY OWNED BY THEM THAT IS MATERIAL TO THEIR RESPECTIVE BUSINESSES,
IN EACH CASE FREE AND CLEAR OF ALL LIENS, EXCEPT FOR LIENS AS DO NOT MATERIALLY
AFFECT THE VALUE OF SUCH PROPERTY AND DO NOT MATERIALLY INTERFERE WITH THE USE
MADE AND PROPOSED TO BE MADE OF SUCH PROPERTY BY THE COMPANY AND THE
SUBSIDIARIES. ANY REAL PROPERTY AND FACILITIES HELD UNDER LEASE BY THE COMPANY
AND THE SUBSIDIARIES ARE HELD BY THEM

9


--------------------------------------------------------------------------------





UNDER LEASES VALID, SUBSISTING AND ENFORCEABLE AGAINST THE COMPANY AND THE
SUBSIDIARIES, AND THE COMPANY AND THE SUBSIDIARIES ARE IN COMPLIANCE WITH SUCH
LEASES, EXCEPT AS COULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE OR
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


(N)           PATENTS AND TRADEMARKS.  THE COMPANY AND THE SUBSIDIARIES HAVE, OR
HAVE RIGHTS TO USE, ALL PATENTS, PATENT APPLICATIONS, TRADEMARKS, TRADEMARK
APPLICATIONS, SERVICE MARKS, TRADE NAMES, COPYRIGHTS, LICENSES AND OTHER SIMILAR
RIGHTS THAT ARE NECESSARY OR MATERIAL FOR USE IN CONNECTION WITH THEIR
RESPECTIVE BUSINESSES AS DESCRIBED IN THE SEC REPORTS AND WHICH THE FAILURE TO
SO HAVE COULD, INDIVIDUALLY OR IN THE AGGREGATE, HAVE OR REASONABLY BE EXPECTED
TO RESULT IN A MATERIAL ADVERSE EFFECT (COLLECTIVELY, THE “INTELLECTUAL PROPERTY
RIGHTS”).  NEITHER THE COMPANY NOR ANY SUBSIDIARY HAS RECEIVED A WRITTEN NOTICE
THAT THE INTELLECTUAL PROPERTY RIGHTS USED BY THE COMPANY OR ANY SUBSIDIARY
VIOLATES OR INFRINGES UPON THE RIGHTS OF ANY PERSON AND THE COMPANY HAS NO
KNOWLEDGE OF ANY SUCH VIOLATION OR INFRINGEMENT.  EXCEPT AS SET FORTH IN THE SEC
REPORTS, TO THE KNOWLEDGE OF THE COMPANY, ALL SUCH INTELLECTUAL PROPERTY RIGHTS
ARE ENFORCEABLE.


(O)           INSURANCE.  THE COMPANY AND THE SUBSIDIARIES ARE INSURED BY
INSURERS OF RECOGNIZED FINANCIAL RESPONSIBILITY AGAINST SUCH LOSSES AND RISKS
AND IN SUCH AMOUNTS AS ARE PRUDENT AND CUSTOMARY FOR ENTERPRISES OF SIMILAR SIZE
AND STAGE OF DEVELOPMENT IN THE BUSINESSES IN WHICH THE COMPANY AND THE
SUBSIDIARIES ARE ENGAGED.  THE COMPANY HAS NO REASON TO BELIEVE THAT IT WILL NOT
BE ABLE TO RENEW ITS AND THE SUBSIDIARIES’ EXISTING INSURANCE COVERAGE AS AND
WHEN SUCH COVERAGE EXPIRES OR TO OBTAIN SIMILAR COVERAGE FROM SIMILAR INSURERS
AS MAY BE NECESSARY TO CONTINUE ITS BUSINESS ON TERMS CONSISTENT WITH MARKET FOR
THE COMPANY’S AND SUCH SUBSIDIARIES’ RESPECTIVE LINES OF BUSINESS.


(P)           TRANSACTIONS WITH AFFILIATES AND EMPLOYEES.  EXCEPT AS SET FORTH
IN THE SEC REPORTS, NONE OF THE OFFICERS OR DIRECTORS OF THE COMPANY AND, TO THE
KNOWLEDGE OF THE COMPANY, NONE OF THE EMPLOYEES OF THE COMPANY IS PRESENTLY A
PARTY TO ANY TRANSACTION WITH THE COMPANY OR ANY SUBSIDIARY REQUIRED TO BE
DISCLOSED IN THE SEC REPORTS (OTHER THAN FOR SERVICES AS EMPLOYEES, OFFICERS AND
DIRECTORS), INCLUDING ANY CONTRACT, AGREEMENT OR OTHER ARRANGEMENT PROVIDING FOR
THE FURNISHING OF SERVICES TO OR BY, PROVIDING FOR RENTAL OF REAL OR PERSONAL
PROPERTY TO OR FROM, OR OTHERWISE REQUIRING PAYMENTS TO OR FROM ANY OFFICER,
DIRECTOR OR SUCH EMPLOYEE OR, TO THE KNOWLEDGE OF THE COMPANY, ANY ENTITY IN
WHICH ANY OFFICER, DIRECTOR, OR ANY SUCH EMPLOYEE HAS A SUBSTANTIAL INTEREST OR
IS AN OFFICER, DIRECTOR, TRUSTEE OR PARTNER.


(Q)           INTERNAL ACCOUNTING CONTROLS.  THE COMPANY AND THE SUBSIDIARIES
MAINTAIN A SYSTEM OF INTERNAL ACCOUNTING CONTROLS SUFFICIENT TO PROVIDE
REASONABLE ASSURANCE THAT (I) TRANSACTIONS ARE EXECUTED IN ACCORDANCE WITH
MANAGEMENT’S GENERAL OR SPECIFIC AUTHORIZATIONS, (II) TRANSACTIONS ARE RECORDED
AS NECESSARY TO PERMIT PREPARATION OF FINANCIAL STATEMENTS IN CONFORMITY WITH
GAAP AND TO MAINTAIN ASSET ACCOUNTABILITY, (III) ACCESS TO ASSETS IS PERMITTED
ONLY IN ACCORDANCE WITH MANAGEMENT’S GENERAL OR SPECIFIC AUTHORIZATION, AND (IV)
THE RECORDED ACCOUNTABILITY FOR ASSETS IS COMPARED WITH THE EXISTING ASSETS AT
REASONABLE INTERVALS AND APPROPRIATE ACTION IS TAKEN WITH RESPECT TO ANY
DIFFERENCES.  THE COMPANY HAS ESTABLISHED

10


--------------------------------------------------------------------------------





DISCLOSURE CONTROLS AND PROCEDURES (AS DEFINED IN EXCHANGE ACT RULES 13A-15(E)
AND 15D-15(E)) FOR THE COMPANY AND DESIGNED SUCH DISCLOSURE CONTROLS AND
PROCEDURES TO ENSURE THAT MATERIAL INFORMATION RELATING TO THE COMPANY,
INCLUDING ITS SUBSIDIARIES, IS MADE KNOWN TO THE CERTIFYING OFFICERS BY OTHERS
WITHIN THOSE ENTITIES.  THE COMPANY’S CERTIFYING OFFICERS HAVE EVALUATED THE
EFFECTIVENESS OF THE COMPANY’S CONTROLS AND PROCEDURES IN ACCORDANCE WITH ITEM
307 OF REGULATION S-K UNDER THE EXCHANGE ACT FOR THE COMPANY’S FISCAL QUARTER
ENDED SEPTEMBER 30, 2006 (SUCH DATE, THE “EVALUATION DATE”).  THE COMPANY
PRESENTED IN ITS MOST RECENTLY FILED FORM 10-Q THE CONCLUSIONS OF THE CERTIFYING
OFFICERS ABOUT THE EFFECTIVENESS OF THE DISCLOSURE CONTROLS AND PROCEDURES BASED
ON THEIR EVALUATIONS AS OF THE EVALUATION DATE.  SINCE THE EVALUATION DATE,
THERE HAVE BEEN NO SIGNIFICANT CHANGES IN THE COMPANY’S INTERNAL CONTROLS (AS
SUCH TERM IS DEFINED IN ITEM 308(C) OF REGULATION S-K UNDER THE EXCHANGE ACT)
OR, TO THE COMPANY’S KNOWLEDGE, IN OTHER FACTORS THAT COULD SIGNIFICANTLY AFFECT
THE COMPANY’S INTERNAL CONTROLS WHICH WAS REQUIRED TO BE DISCLOSED IN THE SEC
REPORTS AND WAS NOT SO DISCLOSED.


(R)            CERTAIN FEES.  ROTH CAPITAL PARTNERS, LLC WILL RECEIVE BROKERAGE
OR FINDER FEES OR COMMISSIONS PAYABLE BY THE COMPANY WITH RESPECT TO THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  THE INVESTORS SHALL HAVE NO
OBLIGATION WITH RESPECT TO ANY FEES OR WITH RESPECT TO ANY CLAIMS (OTHER THAN
SUCH FEES OR COMMISSIONS OWED BY AN INVESTOR PURSUANT TO WRITTEN AGREEMENTS
EXECUTED BY SUCH INVESTOR WHICH FEES OR COMMISSIONS SHALL BE THE SOLE
RESPONSIBILITY OF SUCH INVESTOR) MADE BY OR ON BEHALF OF OTHER PERSONS FOR FEES
OF A TYPE CONTEMPLATED IN THIS SECTION THAT MAY BE DUE IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


(S)           CERTAIN REGISTRATION MATTERS. ASSUMING THE ACCURACY OF THE
INVESTORS’ REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 3.2(B)-(E), NO
REGISTRATION UNDER THE SECURITIES ACT IS REQUIRED FOR THE OFFER AND SALE OF THE
SHARES AND WARRANTS AND THE OFFER OF WARRANT SHARES BY THE COMPANY TO THE
INVESTORS UNDER THE TRANSACTION DOCUMENTS.  THE COMPANY IS ELIGIBLE TO REGISTER
ITS COMMON STOCK FOR RESALE BY THE INVESTORS UNDER FORM S-3 PROMULGATED UNDER
THE SECURITIES ACT.  EXCEPT AS SPECIFIED IN SCHEDULE 3.1(S), THE COMPANY HAS NOT
GRANTED OR AGREED TO GRANT TO ANY PERSON ANY RIGHTS (INCLUDING “PIGGY-BACK”
REGISTRATION RIGHTS) TO HAVE ANY SECURITIES OF THE COMPANY REGISTERED WITH THE
COMMISSION OR ANY OTHER GOVERNMENTAL AUTHORITY THAT HAVE NOT BEEN SATISFIED.


(T)            LISTING AND MAINTENANCE REQUIREMENTS.  EXCEPT AS SPECIFIED IN THE
SEC REPORTS, THE COMPANY HAS NOT, IN THE TWO YEARS PRECEDING THE DATE HEREOF,
RECEIVED NOTICE FROM ANY TRADING MARKET TO THE EFFECT THAT THE COMPANY IS NOT IN
COMPLIANCE WITH THE LISTING OR MAINTENANCE REQUIREMENTS THEREOF.  THE COMPANY
IS, AND HAS NO REASON TO BELIEVE THAT IT WILL NOT IN THE FORESEEABLE FUTURE
CONTINUE TO BE, IN COMPLIANCE WITH THE LISTING AND MAINTENANCE REQUIREMENTS FOR
CONTINUED LISTING OF THE COMMON STOCK ON THE TRADING MARKET ON WHICH THE COMMON
STOCK IS CURRENTLY LISTED OR QUOTED.  THE ISSUANCE AND SALE OF THE SECURITIES
UNDER THE TRANSACTION DOCUMENTS DOES NOT CONTRAVENE THE RULES AND REGULATIONS OF
THE TRADING MARKET ON WHICH THE COMMON STOCK IS CURRENTLY LISTED OR QUOTED, AND
NO APPROVAL OF THE SHAREHOLDERS OF THE COMPANY THEREUNDER IS REQUIRED FOR THE
COMPANY TO ISSUE AND DELIVER TO THE INVESTORS THE SECURITIES CONTEMPLATED BY
TRANSACTION DOCUMENTS.

11


--------------------------------------------------------------------------------





(U)           INVESTMENT COMPANY.  THE COMPANY IS NOT, AND IS NOT AN AFFILIATE
OF, AND IMMEDIATELY FOLLOWING THE CLOSING WILL NOT HAVE BECOME, AN “INVESTMENT
COMPANY” WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED.


(V)           APPLICATION OF TAKEOVER PROTECTIONS.  THE COMPANY HAS TAKEN ALL
NECESSARY ACTION, IF ANY, IN ORDER TO RENDER INAPPLICABLE ANY CONTROL SHARE
ACQUISITION, BUSINESS COMBINATION, POISON PILL (INCLUDING ANY DISTRIBUTION UNDER
A RIGHTS AGREEMENT) OR OTHER SIMILAR ANTI-TAKEOVER PROVISION UNDER THE COMPANY’S
CERTIFICATE OF INCORPORATION (OR SIMILAR CHARTER DOCUMENTS) OR THE LAWS OF ITS
STATE OF INCORPORATION THAT IS OR COULD BECOME APPLICABLE TO THE INVESTORS AS A
RESULT OF THE INVESTORS AND THE COMPANY FULFILLING THEIR OBLIGATIONS OR
EXERCISING THEIR RIGHTS UNDER THE TRANSACTION DOCUMENTS, INCLUDING WITHOUT
LIMITATION THE COMPANY’S ISSUANCE OF THE SECURITIES AND THE INVESTORS’ OWNERSHIP
OF THE SECURITIES.


(W)          NO ADDITIONAL AGREEMENTS.  THE COMPANY DOES NOT HAVE ANY AGREEMENT
OR UNDERSTANDING WITH ANY INVESTOR WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED
BY THE TRANSACTION DOCUMENTS OTHER THAN AS SPECIFIED IN THE TRANSACTION
DOCUMENTS.


(X)            DISCLOSURE.  THE COMPANY CONFIRMS THAT NEITHER IT NOR ANY PERSON
ACTING ON ITS BEHALF HAS PROVIDED ANY INVESTOR OR ITS RESPECTIVE AGENTS OR
COUNSEL WITH ANY INFORMATION THAT THE COMPANY BELIEVES CONSTITUTES MATERIAL,
NON-PUBLIC INFORMATION EXCEPT INSOFAR AS THE EXISTENCE AND TERMS OF THE PROPOSED
TRANSACTIONS HEREUNDER MAY CONSTITUTE SUCH INFORMATION. THE COMPANY UNDERSTANDS
AND CONFIRMS THAT THE INVESTORS WILL RELY ON THE FOREGOING REPRESENTATIONS AND
COVENANTS IN EFFECTING TRANSACTIONS IN SECURITIES OF THE COMPANY.  ALL
DISCLOSURE PROVIDED TO THE INVESTORS REGARDING THE COMPANY, ITS BUSINESS AND THE
TRANSACTIONS CONTEMPLATED HEREBY, FURNISHED BY OR ON BEHALF OF THE COMPANY
(INCLUDING THE COMPANY’S REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS
AGREEMENT) ARE TRUE AND CORRECT AND DO NOT CONTAIN ANY UNTRUE STATEMENT OF A
MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT NECESSARY IN ORDER TO MAKE THE
STATEMENTS MADE THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING.


(Y)           INSOLVENCY.  THE COMPANY IS NOT AS OF THE DATE HEREOF, AND AFTER
GIVING EFFECT TO THE TRANSACTIONS CONTEMPLATED HEREBY TO OCCUR AT THE CLOSING
WILL NOT, BE INSOLVENT.  FOR PURPOSES OF THIS AGREEMENT, “INSOLVENT” SHALL MEAN,
WITH RESPECT TO ANY PERSON, THAT (I) SUCH PERSON IS UNABLE TO PAY ITS DEBTS AND
LIABILITIES, SUBORDINATED, CONTINGENT OR OTHERWISE, AS SUCH DEBTS AND
LIABILITIES BECOME ABSOLUTE AND MATURED OR (II) SUCH PERSON INTENDS TO INCUR OR
BELIEVES THAT IT WILL INCUR DEBTS THAT WOULD BE BEYOND ITS ABILITY TO PAY AS
SUCH DEBTS MATURE.


(Z)            TRANSFER TAXES.  ON THE CLOSING DATE, ALL STOCK TRANSFER OR OTHER
TAXES (OTHER THAN INCOME OR SIMILAR TAXES) WHICH ARE REQUIRED TO BE PAID IN
CONNECTION WITH THE SALE AND TRANSFER OF THE SECURITIES TO BE SOLD TO EACH
INVESTOR HEREUNDER WILL BE, OR WILL HAVE BEEN, FULLY PAID OR PROVIDED FOR BY THE
COMPANY, AND ALL LAWS IMPOSING SUCH TAXES WILL BE OR WILL HAVE BEEN COMPLIED
WITH BY THE COMPANY, EXCEPT WHERE SUCH NONCOMPLIANCE COULD NOT HAVE OR
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.

12


--------------------------------------------------------------------------------





(AA)         TAX STATUS.  THE COMPANY AND EACH OF ITS SUBSIDIARIES (I) HAS MADE
OR FILED ALL FOREIGN, FEDERAL AND STATE INCOME AND ALL OTHER TAX RETURNS,
REPORTS AND DECLARATIONS REQUIRED BY ANY JURISDICTION TO WHICH IT IS SUBJECT,
(II) HAS PAID ALL TAXES AND OTHER GOVERNMENTAL ASSESSMENTS AND CHARGES THAT ARE
MATERIAL IN AMOUNT, SHOWN OR DETERMINED TO BE DUE ON SUCH RETURNS, REPORTS AND
DECLARATIONS, EXCEPT THOSE BEING CONTESTED IN GOOD FAITH AND (III) HAS SET ASIDE
ON ITS BOOKS PROVISION REASONABLY ADEQUATE FOR THE PAYMENT OF ALL TAXES FOR
PERIODS SUBSEQUENT TO THE PERIODS TO WHICH SUCH RETURNS, REPORTS OR DECLARATIONS
APPLY, EXCEPT WHERE THE FAILURE TO DO SO COULD NOT HAVE OR REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.  THERE ARE NO UNPAID TAXES IN
ANY MATERIAL AMOUNT CLAIMED TO BE DUE BY THE TAXING AUTHORITY OF ANY
JURISDICTION, AND THE OFFICERS OF THE COMPANY KNOW OF NO BASIS FOR ANY SUCH
CLAIM.


(BB)         UNDISCLOSED LIABILITIES.  NO EVENT, LIABILITY, DEVELOPMENT OR
CIRCUMSTANCE HAS OCCURRED OR EXISTS WITH RESPECT TO THE COMPANY OR ITS
RESPECTIVE BUSINESS, PROPERTIES, PROSPECTS, OPERATIONS OR FINANCIAL CONDITION,
THAT WOULD BE REQUIRED TO BE DISCLOSED BY THE COMPANY UNDER THE SECURITIES ACT
AND THE EXCHANGE ACT AND THE RULES AND REGULATIONS OF THE COMMISSION PROMULGATED
THEREUNDER RELATING TO AN ISSUANCE AND SALE BY THE COMPANY OF ITS SECURITIES AND
WHICH HAS NOT BEEN REPORTED IN ACCORDANCE WITH SUCH RULES AND REGULATIONS OF THE
COMMISSION.


(CC)         EMPLOYEE RELATIONS.  NEITHER COMPANY NOR ANY OF ITS SUBSIDIARIES IS
A PARTY TO ANY COLLECTIVE BARGAINING AGREEMENT OR EMPLOYS ANY MEMBER OF A
UNION.  THE COMPANY AND ITS SUBSIDIARIES BELIEVE THAT THEIR RELATIONS WITH THEIR
EMPLOYEES ARE GOOD.  NO EXECUTIVE OFFICER OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES (AS DEFINED IN RULE 501(F) OF THE SECURITIES ACT) HAS NOTIFIED THE
COMPANY OR ANY SUCH SUBSIDIARY THAT SUCH OFFICER INTENDS TO LEAVE THE COMPANY OR
ANY SUCH SUBSIDIARY OR OTHERWISE TERMINATE SUCH OFFICER’S EMPLOYMENT WITH THE
COMPANY OR ANY SUCH SUBSIDIARY.  NO EXECUTIVE OFFICER OF THE COMPANY OR ANY OF
ITS SUBSIDIARIES, TO THE KNOWLEDGE OF THE COMPANY OR ANY SUCH SUBSIDIARY, IS
NOW, OR EXPECTS TO BE, IN VIOLATION OF ANY MATERIAL TERM OF ANY EMPLOYMENT
CONTRACT, CONFIDENTIALITY, DISCLOSURE OR PROPRIETARY INFORMATION AGREEMENT,
NON-COMPETITION AGREEMENT, OR ANY OTHER CONTRACT, AGREEMENT OR ANY RESTRICTIVE
COVENANT, AND THE CONTINUED EMPLOYMENT OF EACH SUCH EXECUTIVE OFFICER DOES NOT
SUBJECT THE COMPANY OR ANY SUCH SUBSIDIARY TO ANY LIABILITY WITH RESPECT TO ANY
OF THE FOREGOING MATTERS.  THE COMPANY AND ITS SUBSIDIARIES ARE IN COMPLIANCE
WITH ALL FEDERAL, STATE AND LOCAL LAWS AND REGULATIONS RESPECTING LABOR,
EMPLOYMENT AND EMPLOYMENT PRACTICES AND BENEFITS, TERMS AND CONDITIONS OF
EMPLOYMENT AND WAGES AND HOURS, EXCEPT WHERE FAILURE TO BE IN COMPLIANCE WOULD
NOT, EITHER INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO RESULT
IN A MATERIAL ADVERSE EFFECT.  THERE ARE NO COMPLAINTS OR CHARGES AGAINST THE
COMPANY OR ITS SUBSIDIARIES PENDING OR, TO THE KNOWLEDGE OF THE COMPANY AND ITS
SUBSIDIARIES, THREATENED TO BE FILED WITH ANY GOVERNMENTAL AUTHORITY OR
ARBITRATOR BASED ON, ARISING OUT OF, IN CONNECTION WITH, OR OTHERWISE RELATING
TO THE EMPLOYMENT OR TERMINATION OF EMPLOYMENT BY THE COMPANY OR ITS
SUBSIDIARIES OF ANY INDIVIDUAL, THAT WOULD BE REASONABLY LIKELY TO RESULT IN A
MATERIAL ADVERSE EFFECT.


(DD)         SUBSIDIARY RIGHTS.  THE COMPANY OR ONE OF ITS SUBSIDIARIES HAS THE
UNRESTRICTED RIGHT TO VOTE, AND (SUBJECT TO LIMITATIONS IMPOSED BY APPLICABLE
LAW) TO RECEIVE

13


--------------------------------------------------------------------------------





DIVIDENDS AND DISTRIBUTIONS ON, ALL CAPITAL SECURITIES OF ITS SUBSIDIARIES AS
OWNED BY THE COMPANY OR SUCH SUBSIDIARY.


(EE)         OFF BALANCE SHEET ARRANGEMENTS.  THERE IS NO TRANSACTION,
ARRANGEMENT, OR OTHER RELATIONSHIP BETWEEN THE COMPANY AND AN UNCONSOLIDATED OR
OTHER OFF BALANCE SHEET ENTITY THAT IS REQUIRED TO BE DISCLOSED BY THE COMPANY
IN ITS SEC REPORTS AND IS NOT SO DISCLOSED OR THAT OTHERWISE WOULD BE REASONABLY
LIKELY TO HAVE A MATERIAL ADVERSE EFFECT.


3.2           REPRESENTATIONS AND WARRANTIES OF THE INVESTORS.  EACH INVESTOR
HEREBY, FOR ITSELF AND FOR NO OTHER INVESTOR, REPRESENTS AND WARRANTS TO THE
COMPANY AS FOLLOWS:


(A)           ORGANIZATION; AUTHORITY.  SUCH INVESTOR IS AN ENTITY DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
JURISDICTION OF ITS ORGANIZATION WITH THE REQUISITE CORPORATE OR PARTNERSHIP
POWER AND AUTHORITY TO ENTER INTO AND TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED BY THE APPLICABLE TRANSACTION DOCUMENTS AND OTHERWISE TO CARRY OUT
ITS OBLIGATIONS THEREUNDER. THE EXECUTION, DELIVERY AND PERFORMANCE BY SUCH
INVESTOR OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT HAS BEEN DULY
AUTHORIZED BY ALL NECESSARY CORPORATE OR, IF SUCH INVESTOR IS NOT A CORPORATION,
SUCH PARTNERSHIP, LIMITED LIABILITY COMPANY OR OTHER APPLICABLE LIKE ACTION, ON
THE PART OF SUCH INVESTOR.  EACH OF THIS AGREEMENT AND THE REGISTRATION RIGHTS
AGREEMENT HAS BEEN DULY EXECUTED BY SUCH INVESTOR, AND WHEN DELIVERED BY SUCH
INVESTOR IN ACCORDANCE WITH TERMS HEREOF, WILL CONSTITUTE THE VALID AND LEGALLY
BINDING OBLIGATION OF SUCH INVESTOR, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH
ITS TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY APPLICABLE
BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM, LIQUIDATION OR SIMILAR LAWS
RELATING TO, OR AFFECTING GENERALLY THE ENFORCEMENT OF, CREDITORS’ RIGHTS AND
REMEDIES OR BY OTHER EQUITABLE PRINCIPLES OF GENERAL APPLICATION.


(B)           INVESTMENT INTENT.  SUCH INVESTOR IS ACQUIRING THE SECURITIES AS
PRINCIPAL FOR ITS OWN ACCOUNT FOR INVESTMENT PURPOSES ONLY AND NOT WITH A VIEW
TO OR FOR DISTRIBUTING OR RESELLING SUCH SECURITIES OR ANY PART THEREOF, WITHOUT
PREJUDICE, HOWEVER, TO SUCH INVESTOR’S RIGHT AT ALL TIMES TO SELL OR OTHERWISE
DISPOSE OF ALL OR ANY PART OF SUCH SECURITIES IN COMPLIANCE WITH APPLICABLE
FEDERAL AND STATE SECURITIES LAWS.  SUBJECT TO THE IMMEDIATELY PRECEDING
SENTENCE, NOTHING CONTAINED HEREIN SHALL BE DEEMED A REPRESENTATION OR WARRANTY
BY SUCH INVESTOR TO HOLD THE SECURITIES FOR ANY PERIOD OF TIME.  SUCH INVESTOR
IS ACQUIRING THE SECURITIES HEREUNDER IN THE ORDINARY COURSE OF ITS BUSINESS.
SUCH INVESTOR DOES NOT HAVE ANY AGREEMENT OR UNDERSTANDING, DIRECTLY OR
INDIRECTLY, WITH ANY PERSON TO DISTRIBUTE ANY OF THE SECURITIES.


(C)           INVESTOR STATUS.  AT THE TIME SUCH INVESTOR WAS OFFERED THE
SECURITIES, IT WAS, AND AT THE DATE HEREOF IT IS, AND AT THE CLOSING AND ON EACH
DATE ON WHICH IT EXERCISES WARRANTS IT WILL BE, AN “ACCREDITED INVESTOR” AS
DEFINED IN RULE 501(A) UNDER THE SECURITIES ACT.  SUCH INVESTOR IS NOT A
REGISTERED BROKER-DEALER UNDER SECTION 15 OF THE EXCHANGE ACT.


(D)           GENERAL SOLICITATION.  SUCH INVESTOR IS NOT PURCHASING THE
SECURITIES AS A RESULT OF ANY ADVERTISEMENT, ARTICLE, NOTICE OR OTHER
COMMUNICATION REGARDING THE SECURITIES PUBLISHED IN ANY NEWSPAPER, MAGAZINE OR
SIMILAR MEDIA OR BROADCAST OVER TELEVISION OR RADIO OR PRESENTED AT ANY SEMINAR
OR ANY OTHER GENERAL SOLICITATION OR GENERAL ADVERTISEMENT.

14


--------------------------------------------------------------------------------



(E)           ACCESS TO INFORMATION.  SUCH INVESTOR ACKNOWLEDGES THAT IT HAS
REVIEWED THE DISCLOSURE MATERIALS AND HAS BEEN AFFORDED (I) THE OPPORTUNITY TO
ASK SUCH QUESTIONS AS IT HAS DEEMED NECESSARY OF, AND TO RECEIVE ANSWERS FROM,
REPRESENTATIVES OF THE COMPANY CONCERNING THE TERMS AND CONDITIONS OF THE
OFFERING OF THE SHARES AND THE MERITS AND RISKS OF INVESTING IN THE SECURITIES;
(II) ACCESS TO INFORMATION ABOUT THE COMPANY AND THE SUBSIDIARIES AND THEIR
RESPECTIVE FINANCIAL CONDITION, RESULTS OF OPERATIONS, BUSINESS, PROPERTIES,
MANAGEMENT AND PROSPECTS SUFFICIENT TO ENABLE IT TO EVALUATE ITS INVESTMENT; AND
(III) THE OPPORTUNITY TO OBTAIN SUCH ADDITIONAL INFORMATION THAT THE COMPANY
POSSESSES OR CAN ACQUIRE WITHOUT UNREASONABLE EFFORT OR EXPENSE THAT IS
NECESSARY TO MAKE AN INFORMED INVESTMENT DECISION WITH RESPECT TO THE
INVESTMENT.  NEITHER SUCH INQUIRIES NOR ANY OTHER INVESTIGATION CONDUCTED BY OR
ON BEHALF OF SUCH INVESTOR OR ITS REPRESENTATIVES OR COUNSEL SHALL MODIFY, AMEND
OR AFFECT SUCH INVESTOR’S RIGHT TO RELY ON THE TRUTH, ACCURACY AND COMPLETENESS
OF THE DISCLOSURE MATERIALS AND THE COMPANY’S REPRESENTATIONS AND WARRANTIES
CONTAINED IN THE TRANSACTION DOCUMENTS.


(F)            CERTAIN TRADING ACTIVITIES.  SUCH INVESTOR HAS NOT DIRECTLY OR
INDIRECTLY, NOR HAS ANY PERSON ACTING ON BEHALF OF OR PURSUANT TO ANY
UNDERSTANDING WITH SUCH INVESTOR, ENGAGED IN ANY TRANSACTIONS IN THE SECURITIES
OF THE COMPANY (INCLUDING, WITHOUT LIMITATIONS, ANY SHORT SALES INVOLVING THE
COMPANY’S SECURITIES) SINCE THE TIME THAT SUCH INVESTOR WAS FIRST CONTACTED BY
THE COMPANY OR ROTH CAPITAL PARTNERS, LLC REGARDING THE INVESTMENT IN THE
COMPANY CONTEMPLATED BY THIS AGREEMENT.  SUCH INVESTOR COVENANTS THAT NEITHER IT
NOR ANY PERSON ACTING ON ITS BEHALF OR PURSUANT TO ANY UNDERSTANDING WITH IT
WILL ENGAGE IN ANY TRANSACTIONS IN THE SECURITIES OF THE COMPANY (INCLUDING
SHORT SALES) PRIOR TO THE TIME THAT THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT ARE PUBLICLY DISCLOSED BY THE COMPANY.  SUCH INVESTOR HAS MAINTAINED,
AND COVENANTS THAT UNTIL SUCH TIME AS THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT ARE PUBLICLY DISCLOSED BY THE COMPANY SUCH INVESTOR WILL MAINTAIN, THE
CONFIDENTIALITY OF ANY DISCLOSURES MADE TO IT IN CONNECTION WITH THIS
TRANSACTION (INCLUDING THE EXISTENCE AND TERMS OF THIS TRANSACTION).  SUCH
INVESTOR UNDERSTANDS AND ACKNOWLEDGES, THAT THE COMMISSION CURRENTLY TAKES THE
POSITION THAT COVERAGE OF SHORT SALES “AGAINST THE BOX” PRIOR TO THE EFFECTIVE
DATE OF THE REGISTRATION STATEMENT IS A VIOLATION OF SECTION 5 OF THE SECURITIES
ACT, AS SET FORTH IN ITEM 65, SECTION A, OF THE MANUAL OF PUBLICLY AVAILABLE
TELEPHONE INTERPRETATIONS, DATED JULY 1997, COMPILED BY THE OFFICE OF CHIEF
COUNSEL, DIVISION OF CORPORATION FINANCE.


(G)           INDEPENDENT INVESTMENT DECISION.  SUCH INVESTOR HAS INDEPENDENTLY
EVALUATED THE MERITS OF ITS DECISION TO PURCHASE SECURITIES PURSUANT TO THE
TRANSACTION DOCUMENTS, AND SUCH INVESTOR CONFIRMS THAT IT HAS NOT RELIED ON THE
ADVICE OF ANY OTHER INVESTOR’S BUSINESS AND/OR LEGAL COUNSEL IN MAKING SUCH
DECISION.  SUCH INVESTOR HAS NOT RELIED ON THE BUSINESS OR LEGAL ADVICE OF ROTH
CAPITAL PARTNERS, LLC OR ANY OF ITS AGENTS, COUNSEL OR AFFILIATES IN MAKING ITS
INVESTMENT DECISION HEREUNDER, AND CONFIRMS THAT NONE OF SUCH PERSONS HAS MADE
ANY REPRESENTATIONS OR WARRANTIES TO SUCH INVESTOR IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS.


(H)           LIMITED OWNERSHIP.  THE PURCHASE BY SUCH INVESTOR OF THE
SECURITIES ISSUABLE TO IT AT THE CLOSING WILL NOT RESULT IN SUCH INVESTOR
(INDIVIDUALLY OR TOGETHER WITH ANY OTHER PERSON WITH WHOM SUCH INVESTOR HAS
IDENTIFIED, OR WILL HAVE IDENTIFIED, ITSELF AS PART OF A

15


--------------------------------------------------------------------------------





“GROUP” IN A PUBLIC FILING MADE WITH THE COMMISSION INVOLVING THE COMPANY’S
SECURITIES) ACQUIRING, OR OBTAINING THE RIGHT TO ACQUIRE, IN EXCESS OF 19.999%
OF THE OUTSTANDING SHARES OF COMMON STOCK OR THE VOTING POWER OF THE COMPANY ON
A POST TRANSACTION BASIS THAT ASSUMES THAT THE CLOSING SHALL HAVE OCCURRED. 
SUCH INVESTOR DOES NOT PRESENTLY INTEND TO, ALONE OR TOGETHER WITH OTHERS, MAKE
A PUBLIC FILING WITH THE COMMISSION TO DISCLOSE THAT IT HAS (OR THAT IT TOGETHER
WITH SUCH OTHER PERSONS HAVE) ACQUIRED, OR OBTAINED THE RIGHT TO ACQUIRE, AS A
RESULT OF THE CLOSING (WHEN ADDED TO ANY OTHER SECURITIES OF THE COMPANY THAT IT
OR THEY THEN OWN OR HAVE THE RIGHT TO ACQUIRE), IN EXCESS OF 19.999% OF THE
OUTSTANDING SHARES OF COMMON STOCK OR THE VOTING POWER OF THE COMPANY ON A POST
TRANSACTION BASIS THAT ASSUMES THAT THE CLOSING SHALL HAVE OCCURRED.


THE COMPANY ACKNOWLEDGES AND AGREES THAT NO INVESTOR HAS MADE OR MAKES ANY
REPRESENTATIONS OR WARRANTIES WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED
HEREBY OTHER THAN THOSE SPECIFICALLY SET FORTH IN THIS SECTION 3.2.


ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES


4.1           (A)           SECURITIES MAY ONLY BE DISPOSED OF IN COMPLIANCE
WITH STATE AND FEDERAL SECURITIES LAWS.  IN CONNECTION WITH ANY TRANSFER OF THE
SECURITIES OTHER THAN PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT, TO THE
COMPANY, TO AN AFFILIATE OF AN INVESTOR OR IN CONNECTION WITH A PLEDGE AS
CONTEMPLATED IN SECTION 4.1(B), THE COMPANY MAY REQUIRE THE TRANSFEROR THEREOF
TO PROVIDE TO THE COMPANY AN OPINION OF COUNSEL SELECTED BY THE TRANSFEROR, THE
FORM AND SUBSTANCE OF WHICH OPINION SHALL BE REASONABLY SATISFACTORY TO THE
COMPANY, TO THE EFFECT THAT SUCH TRANSFER DOES NOT REQUIRE REGISTRATION OF SUCH
TRANSFERRED SECURITIES UNDER THE SECURITIES ACT.


(B)           CERTIFICATES EVIDENCING THE SECURITIES WILL CONTAIN THE FOLLOWING
LEGEND, UNTIL SUCH TIME AS THEY ARE NOT REQUIRED UNDER SECTION 4.1(C):

[NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES HAVE BEEN REGISTERED] WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.  [THESE SECURITIES AND THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES] MAY

16


--------------------------------------------------------------------------------




BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT SECURED BY SUCH
SECURITIES.


THE COMPANY ACKNOWLEDGES AND AGREES THAT AN INVESTOR MAY FROM TIME TO TIME
PLEDGE, AND/OR GRANT A SECURITY INTEREST IN SOME OR ALL OF THE SECURITIES
PURSUANT TO A BONA FIDE MARGIN AGREEMENT IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT AND, IF REQUIRED UNDER THE TERMS OF SUCH AGREEMENT OR ACCOUNT, SUCH
INVESTOR MAY TRANSFER PLEDGED OR SECURED SECURITIES TO THE PLEDGEES OR SECURED
PARTIES.  SUCH A PLEDGE OR TRANSFER WOULD NOT BE SUBJECT TO APPROVAL OR CONSENT
OF THE COMPANY AND NO LEGAL OPINION OF LEGAL COUNSEL TO THE PLEDGEE, SECURED
PARTY OR PLEDGOR SHALL BE REQUIRED IN CONNECTION WITH THE PLEDGE, BUT SUCH LEGAL
OPINION MAY BE REQUIRED IN CONNECTION WITH A SUBSEQUENT TRANSFER FOLLOWING
DEFAULT BY THE INVESTOR TRANSFEREE OF THE PLEDGE.  NO NOTICE SHALL BE REQUIRED
OF SUCH PLEDGE.  AT THE APPROPRIATE INVESTOR’S EXPENSE, THE COMPANY WILL EXECUTE
AND DELIVER SUCH REASONABLE DOCUMENTATION AS A PLEDGEE OR SECURED PARTY OF
SECURITIES MAY REASONABLY REQUEST IN CONNECTION WITH A PLEDGE OR TRANSFER OF THE
SECURITIES INCLUDING THE PREPARATION AND FILING OF ANY REQUIRED PROSPECTUS
SUPPLEMENT UNDER RULE 424(B)(3) OF THE SECURITIES ACT OR OTHER APPLICABLE
PROVISION OF THE SECURITIES ACT TO APPROPRIATELY AMEND THE LIST OF SELLING
STOCKHOLDERS THEREUNDER.


(C)           CERTIFICATES EVIDENCING THE SHARES AND WARRANT SHARES SHALL NOT
CONTAIN ANY LEGEND (INCLUDING THE LEGEND SET FORTH IN SECTION 4.1(B)): (I)
FOLLOWING A SALE OR TRANSFER OF SUCH SHARES OR WARRANT SHARES PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT (INCLUDING THE REGISTRATION STATEMENT), OR (II)
FOLLOWING A SALE OR TRANSFER OF SUCH SHARES OR WARRANT SHARES PURSUANT TO RULE
144 (ASSUMING THE TRANSFEROR IS NOT AN AFFILIATE OF THE COMPANY), OR (III) WHILE
SUCH SHARES OR WARRANT SHARES ARE ELIGIBLE FOR SALE UNDER RULE 144(K), OR (IV)
IF SUCH LEGEND IS NOT REQUIRED UNDER APPLICABLE REQUIREMENTS OF THE SECURITIES
ACT (INCLUDING JUDICIAL INTERPRETATIONS AND PRONOUNCEMENTS ISSUED BY THE STAFF
OF THE COMMISSION).  UPON THE EARLIER OF (I) THE EFFECTIVE DATE OR (II) RULE
144(K) BECOMING AVAILABLE FOR THE RESALE OF REGISTRABLE SECURITIES, COMPANY
SHALL (A) DELIVER TO THE TRANSFER AGENT FOR THE COMMON STOCK (THE “TRANSFER
AGENT”) IRREVOCABLE INSTRUCTIONS THAT THE TRANSFER AGENT SHALL REISSUE A
CERTIFICATE REPRESENTING SHARES OF COMMON STOCK WITHOUT LEGENDS UPON RECEIPT BY
SUCH TRANSFER AGENT OF THE LEGENDED CERTIFICATES FOR SUCH SHARES, TOGETHER WITH
EITHER (1) A CUSTOMARY REPRESENTATION BY THE INVESTOR THAT RULE 144(K) APPLIES
TO THE SHARES OF COMMON STOCK REPRESENTED THEREBY OR (2) A STATEMENT BY THE
INVESTOR THAT SUCH INVESTOR HAS SOLD THE SHARES OF COMMON STOCK REPRESENTED
THEREBY IN ACCORDANCE WITH THE PLAN OF DISTRIBUTION CONTAINED IN THE
REGISTRATION STATEMENT, AND (B) CAUSE ITS COUNSEL TO DELIVER TO THE TRANSFER
AGENT ONE OR MORE BLANKET OPINIONS TO THE EFFECT THAT THE REMOVAL OF SUCH
LEGENDS IN SUCH CIRCUMSTANCES MAY BE EFFECTED UNDER THE SECURITIES ACT.  FROM
AND AFTER THE EARLIER OF SUCH DATES, UPON AN INVESTOR’S WRITTEN REQUEST, THE
COMPANY SHALL PROMPTLY CAUSE CERTIFICATES EVIDENCING THE INVESTOR’S SHARES TO BE
REPLACED WITH CERTIFICATES WHICH DO NOT BEAR SUCH RESTRICTIVE LEGENDS.  WHEN THE
COMPANY IS REQUIRED TO CAUSE UNLEGENDED CERTIFICATES TO REPLACE PREVIOUSLY
ISSUED LEGENDED CERTIFICATES UNDER THIS SECTION, IF UNLEGENDED CERTIFICATES ARE
NOT DELIVERED TO AN INVESTOR WITHIN THREE (3) TRADING DAYS OF SUBMISSION BY THAT
INVESTOR OF LEGENDED CERTIFICATE(S) TO THE TRANSFER AGENT AS PROVIDED ABOVE (THE
“DELIVERY DATE”), AND IF AFTER SUCH DELIVERY DATE AND PRIOR TO THE RECEIPT OF
SUCH UNLEGENDED CERTIFICATES, THE INVESTOR OR THE INVESTOR’S BROKER PURCHASES
(IN AN OPEN MARKET TRANSACTION OR OTHERWISE)

17


--------------------------------------------------------------------------------





SHARES OF COMMON STOCK TO DELIVER IN SATISFACTION OF A SALE BY THE INVESTOR OF
THE SHARES WHICH THE INVESTOR ANTICIPATED RECEIVING UPON SUCH REQUEST (A “BUY
IN”), THEN THE COMPANY SHALL (1) PAY IN CASH TO THE INVESTOR THE AMOUNT BY WHICH
(X) THE INVESTOR’S TOTAL PURCHASE PRICE (INCLUDING REASONABLE BROKERAGE
COMMISSIONS, IF ANY) FOR THE SHARES OF COMMON STOCK SO PURCHASED EXCEEDS (Y) THE
AMOUNT OBTAINED BY MULTIPLYING (A) THE NUMBER OF SHARES THAT THE COMPANY WAS
REQUIRED TO DELIVER TO THE INVESTOR ON THE DELIVERY DATE BY (B) THE CLOSING BID
PRICE OF THE COMMON STOCK ON THE DELIVERY DATE AND (2) DELIVER TO SUCH INVESTOR
THE NUMBER OF SHARES OF COMMON STOCK THAT WOULD HAVE BEEN ISSUED HAD THE COMPANY
TIMELY COMPLIED WITH ITS DELIVERY OBLIGATIONS HEREUNDER.  THE INVESTOR SHALL
PROVIDE THE COMPANY WRITTEN NOTICE INDICATING THE AMOUNTS PAYABLE TO THE
INVESTOR IN RESPECT OF THE BUY IN.


4.2           FURNISHING OF INFORMATION.  AS LONG AS ANY INVESTOR OWNS THE
SECURITIES, THE COMPANY COVENANTS TO TIMELY FILE (OR OBTAIN EXTENSIONS IN
RESPECT THEREOF AND FILE WITHIN THE APPLICABLE GRACE PERIOD) ALL REPORTS
REQUIRED TO BE FILED BY THE COMPANY AFTER THE DATE HEREOF PURSUANT TO THE
EXCHANGE ACT.  AS LONG AS ANY INVESTOR OWNS SECURITIES, IF THE COMPANY IS NOT
REQUIRED TO FILE REPORTS PURSUANT TO SUCH LAWS, IT WILL PREPARE AND FURNISH TO
THE INVESTORS AND MAKE PUBLICLY AVAILABLE IN ACCORDANCE WITH RULE 144(C) SUCH
INFORMATION AS IS REQUIRED FOR THE INVESTORS TO SELL THE SHARES AND WARRANT
SHARES UNDER RULE 144. THE COMPANY FURTHER COVENANTS THAT IT WILL TAKE SUCH
FURTHER ACTION AS ANY HOLDER OF SECURITIES MAY REASONABLY REQUEST, ALL TO THE
EXTENT REQUIRED FROM TIME TO TIME TO ENABLE SUCH PERSON TO SELL THE SHARES AND
WARRANT SHARES WITHOUT REGISTRATION UNDER THE SECURITIES ACT WITHIN THE
LIMITATION OF THE EXEMPTIONS PROVIDED BY RULE 144.


4.3           INTEGRATION.  THE COMPANY SHALL NOT, AND SHALL USE ITS BEST
EFFORTS TO ENSURE THAT NO AFFILIATE OF THE COMPANY SHALL, SELL, OFFER FOR SALE
OR SOLICIT OFFERS TO BUY OR OTHERWISE NEGOTIATE IN RESPECT OF ANY SECURITY (AS
DEFINED IN SECTION 2 OF THE SECURITIES ACT) THAT WOULD BE INTEGRATED WITH THE
OFFER OR SALE OF THE SECURITIES IN A MANNER THAT WOULD REQUIRE THE REGISTRATION
UNDER THE SECURITIES ACT OF THE SALE OF THE SECURITIES TO THE INVESTORS, OR THAT
WOULD BE INTEGRATED WITH THE OFFER OR SALE OF THE SECURITIES FOR PURPOSES OF THE
RULES AND REGULATIONS OF ANY TRADING MARKET IN A MANNER THAT WOULD REQUIRE
STOCKHOLDER APPROVAL OF THE SALE OF THE SECURITIES TO THE INVESTORS.


4.4           SUBSEQUENT REGISTRATIONS.  OTHER THAN PURSUANT TO THE REGISTRATION
STATEMENT, PRIOR TO THE EFFECTIVE DATE, THE COMPANY MAY NOT FILE ANY
REGISTRATION STATEMENT (OTHER THAN ON FORM S-8)  WITH THE COMMISSION WITH
RESPECT TO ANY SECURITIES OF THE COMPANY.


4.5           SECURITIES LAWS DISCLOSURE; PUBLICITY.  BY 9:00 A.M. (NEW YORK
TIME) ON THE TRADING DAY FOLLOWING THE EXECUTION OF THIS AGREEMENT, AND BY 9:00
A.M. (NEW YORK TIME) ON THE TRADING DAY FOLLOWING THE CLOSING DATE, THE COMPANY
SHALL ISSUE PRESS RELEASES DISCLOSING THE TRANSACTIONS CONTEMPLATED HEREBY AND
THE CLOSING.  ON THE TRADING DAY FOLLOWING THE EXECUTION OF THIS AGREEMENT THE
COMPANY WILL FILE A CURRENT REPORT ON FORM 8-K DISCLOSING THE MATERIAL TERMS OF
THE TRANSACTION DOCUMENTS (AND ATTACH AS EXHIBITS THERETO THE TRANSACTION
DOCUMENTS), AND ON THE TRADING DAY FOLLOWING THE CLOSING DATE THE COMPANY WILL
FILE AN ADDITIONAL CURRENT REPORT ON FORM 8-K TO DISCLOSE THE CLOSING.  IN
ADDITION, THE COMPANY WILL MAKE SUCH OTHER FILINGS AND NOTICES IN THE MANNER AND
TIME REQUIRED BY THE COMMISSION AND THE

18


--------------------------------------------------------------------------------





TRADING MARKET ON WHICH THE COMMON STOCK IS LISTED.  NOTWITHSTANDING THE
FOREGOING, THE COMPANY SHALL NOT PUBLICLY DISCLOSE THE NAME OF ANY INVESTOR, OR
INCLUDE THE NAME OF ANY INVESTOR IN ANY FILING WITH THE COMMISSION (OTHER THAN
THE REGISTRATION STATEMENT AND ANY EXHIBITS TO FILINGS MADE IN RESPECT OF THIS
TRANSACTION IN ACCORDANCE WITH PERIODIC FILING REQUIREMENTS UNDER THE EXCHANGE
ACT) OR ANY REGULATORY AGENCY OR TRADING MARKET, WITHOUT THE PRIOR WRITTEN
CONSENT OF SUCH INVESTOR, EXCEPT TO THE EXTENT SUCH DISCLOSURE IS REQUIRED BY
LAW OR TRADING MARKET REGULATIONS.


4.6           LIMITATION ON ISSUANCE OF FUTURE PRICED SECURITIES.  DURING THE
SIX MONTHS FOLLOWING THE CLOSING DATE, THE COMPANY SHALL NOT ISSUE ANY “FUTURE
PRICED SECURITIES” AS SUCH TERM IS DESCRIBED BY NASDAQ IM-4350-1.


4.7           INDEMNIFICATION OF INVESTORS.  IN ADDITION TO THE INDEMNITY
PROVIDED IN THE REGISTRATION RIGHTS AGREEMENT, THE COMPANY WILL INDEMNIFY AND
HOLD THE INVESTORS AND THEIR DIRECTORS, OFFICERS, SHAREHOLDERS, PARTNERS,
EMPLOYEES, AFFILIATES AND AGENTS (EACH, AN “INVESTOR PARTY”) HARMLESS FROM ANY
AND ALL LOSSES, LIABILITIES, OBLIGATIONS, CLAIMS, CONTINGENCIES, DAMAGES, COSTS
AND EXPENSES, INCLUDING ALL JUDGMENTS, AMOUNTS PAID IN SETTLEMENTS, COURT COSTS
AND REASONABLE ATTORNEYS’ FEES AND COSTS OF INVESTIGATION (COLLECTIVELY,
“LOSSES”) THAT ANY SUCH INVESTOR PARTY MAY SUFFER OR INCUR AS A RESULT OF OR
RELATING TO ANY MISREPRESENTATION, BREACH OR INACCURACY OF ANY REPRESENTATION,
WARRANTY, COVENANT OR AGREEMENT MADE BY THE COMPANY IN ANY TRANSACTION
DOCUMENT.  IN ADDITION TO THE INDEMNITY CONTAINED HEREIN, THE COMPANY WILL
REIMBURSE EACH INVESTOR PARTY FOR ITS REASONABLE LEGAL AND OTHER EXPENSES
(INCLUDING THE COST OF ANY INVESTIGATION, PREPARATION AND TRAVEL IN CONNECTION
THEREWITH) INCURRED IN CONNECTION THEREWITH, AS SUCH EXPENSES ARE INCURRED.


4.8           NON-PUBLIC INFORMATION.  THE COMPANY COVENANTS AND AGREES THAT
NEITHER IT NOR ANY OTHER PERSON ACTING ON ITS BEHALF WILL PROVIDE ANY INVESTOR
OR ITS AGENTS OR COUNSEL WITH ANY INFORMATION THAT THE COMPANY BELIEVES
CONSTITUTES MATERIAL NON-PUBLIC INFORMATION, UNLESS PRIOR THERETO SUCH INVESTOR
SHALL HAVE EXECUTED A WRITTEN AGREEMENT REGARDING THE CONFIDENTIALITY AND USE OF
SUCH INFORMATION.  THE COMPANY UNDERSTANDS AND CONFIRMS THAT EACH INVESTOR SHALL
BE RELYING ON THE FOREGOING COVENANT AND AGREEMENT IN EFFECTING TRANSACTIONS IN
SECURITIES OF THE COMPANY.


4.9           LISTING OF SECURITIES.  THE COMPANY AGREES, (I) IF THE COMPANY
APPLIES TO HAVE THE COMMON STOCK TRADED ON ANY OTHER TRADING MARKET, IT WILL
INCLUDE IN SUCH APPLICATION THE SHARES AND WARRANT SHARES, AND WILL TAKE SUCH
OTHER ACTION AS IS NECESSARY OR DESIRABLE TO CAUSE THE SHARES AND WARRANT SHARES
TO BE LISTED ON SUCH OTHER TRADING MARKET AS PROMPTLY AS POSSIBLE, AND (II) IT
WILL TAKE ALL ACTION REASONABLY NECESSARY TO CONTINUE THE LISTING AND TRADING OF
ITS COMMON STOCK ON A TRADING MARKET AND WILL COMPLY IN ALL MATERIAL RESPECTS
WITH THE COMPANY’S REPORTING, FILING AND OTHER OBLIGATIONS UNDER THE BYLAWS OR
RULES OF THE TRADING MARKET.

19


--------------------------------------------------------------------------------





4.10         USE OF PROCEEDS.  THE COMPANY WILL USE THE NET PROCEEDS FROM THE
SALE OF THE SECURITIES HEREUNDER FOR GENERAL CORPORATE PURPOSES, WHICH MAY
INCLUDE WORKING CAPITAL AND REDUCTION OF CONTRACTUAL OBLIGATIONS.


ARTICLE V.


CONDITIONS PRECEDENT TO CLOSING


5.1           CONDITIONS PRECEDENT TO THE OBLIGATIONS OF THE INVESTORS TO
PURCHASE SECURITIES.  THE OBLIGATION OF EACH INVESTOR TO ACQUIRE SECURITIES AT
THE CLOSING IS SUBJECT TO THE SATISFACTION OR WAIVER BY SUCH INVESTOR, AT OR
BEFORE THE CLOSING, OF EACH OF THE FOLLOWING CONDITIONS:


(A)           REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS AND
WARRANTIES OF THE COMPANY CONTAINED HEREIN SHALL BE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS AS OF THE DATE WHEN MADE AND AS OF THE CLOSING AS THOUGH MADE
ON AND AS OF SUCH DATE, EXCEPT THAT REPRESENTATIONS AND WARRANTIES THAT ARE
QUALIFIED BY MATERIALITY SHALL BE TRUE AND CORRECT AS OF THE DATE WHEN MADE AND
AS OF THE CLOSING AS THOUGH MADE ON AND AS OF SUCH DATE;


(B)           PERFORMANCE.  THE COMPANY SHALL HAVE PERFORMED, SATISFIED AND
COMPLIED IN ALL MATERIAL RESPECTS WITH ALL COVENANTS, AGREEMENTS AND CONDITIONS
REQUIRED BY THE TRANSACTION DOCUMENTS TO BE PERFORMED, SATISFIED OR COMPLIED
WITH BY IT AT OR PRIOR TO THE CLOSING;


(C)           NO INJUNCTION.  NO STATUTE, RULE, REGULATION, EXECUTIVE ORDER,
DECREE, RULING OR INJUNCTION SHALL HAVE BEEN ENACTED, ENTERED, PROMULGATED OR
ENDORSED BY ANY COURT OR GOVERNMENTAL AUTHORITY OF COMPETENT JURISDICTION THAT
PROHIBITS THE CONSUMMATION OF ANY OF THE TRANSACTIONS CONTEMPLATED BY THE
TRANSACTION DOCUMENTS;


(D)           ADVERSE CHANGES.  SINCE THE DATE OF EXECUTION OF THIS AGREEMENT,
NO EVENT OR SERIES OF EVENTS SHALL HAVE OCCURRED THAT REASONABLY COULD HAVE OR
RESULT IN A MATERIAL ADVERSE EFFECT;


(E)           NO SUSPENSIONS OF TRADING IN COMMON STOCK; LISTING.  TRADING IN
THE COMMON STOCK SHALL NOT HAVE BEEN SUSPENDED BY THE COMMISSION OR ANY TRADING
MARKET (EXCEPT FOR ANY SUSPENSIONS OF TRADING OF NOT MORE THAN ONE TRADING DAY
SOLELY TO PERMIT DISSEMINATION OF MATERIAL INFORMATION REGARDING THE COMPANY) AT
ANY TIME SINCE THE DATE OF EXECUTION OF THIS AGREEMENT, AND THE COMMON STOCK
SHALL HAVE BEEN AT ALL TIMES SINCE SUCH DATE LISTED FOR TRADING ON A TRADING
MARKET;


(F)            NASDAQ LISTING.  IF APPLICABLE, THE NASDAQ STOCK MARKET SHALL
HAVE WAIVED APPLICATION OF THE 15 DAY PRIOR NOTICE CONTAINED IN NASDAQ
MARKETPLACE RULE 4310(C)(17)(D) OR SUCH TIMEFRAME SHALL HAVE EXPIRED WITHOUT
OBJECTION;


(G)           COMPANY DELIVERABLES.  THE COMPANY SHALL HAVE DELIVERED THE
COMPANY DELIVERABLES IN ACCORDANCE WITH SECTION 2.2(A); AND

20


--------------------------------------------------------------------------------





(H)           TERMINATION.  THIS AGREEMENT SHALL NOT HAVE BEEN TERMINATED AS TO
SUCH INVESTOR IN ACCORDANCE WITH SECTION 6.5 HEREIN.


5.2           CONDITIONS PRECEDENT TO THE OBLIGATIONS OF THE COMPANY TO SELL
SECURITIES.  THE OBLIGATION OF THE COMPANY TO SELL SECURITIES AT THE CLOSING IS
SUBJECT TO THE SATISFACTION OR WAIVER BY THE COMPANY, AT OR BEFORE THE CLOSING,
OF EACH OF THE FOLLOWING CONDITIONS:


(A)           REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS AND
WARRANTIES OF EACH INVESTOR CONTAINED HEREIN SHALL BE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS AS OF THE DATE WHEN MADE AND AS OF THE CLOSING DATE AS THOUGH
MADE ON AND AS OF SUCH DATE;


(B)           PERFORMANCE.  EACH INVESTOR SHALL HAVE PERFORMED, SATISFIED AND
COMPLIED IN ALL MATERIAL RESPECTS WITH ALL COVENANTS, AGREEMENTS AND CONDITIONS
REQUIRED BY THE TRANSACTION DOCUMENTS TO BE PERFORMED, SATISFIED OR COMPLIED
WITH BY SUCH INVESTOR AT OR PRIOR TO THE CLOSING;


(C)           NO INJUNCTION.  NO STATUTE, RULE, REGULATION, EXECUTIVE ORDER,
DECREE, RULING OR INJUNCTION SHALL HAVE BEEN ENACTED, ENTERED, PROMULGATED OR
ENDORSED BY ANY COURT OR GOVERNMENTAL AUTHORITY OF COMPETENT JURISDICTION THAT
PROHIBITS THE CONSUMMATION OF ANY OF THE TRANSACTIONS CONTEMPLATED BY THE
TRANSACTION DOCUMENTS;


(D)           NASDAQ LISTING.  IF APPLICABLE, THE NASDAQ STOCK MARKET SHALL HAVE
WAIVED APPLICATION OF THE 15 DAY PRIOR NOTICE CONTAINED IN NASDAQ MARKETPLACE
RULE 4310(C)(17)(D) OR SUCH TIMEFRAME SHALL HAVE EXPIRED WITHOUT OBJECTION;


(E)           INVESTORS DELIVERABLES.  EACH INVESTOR SHALL HAVE DELIVERED ITS
INVESTORS DELIVERABLES IN ACCORDANCE WITH SECTION 2.2(B); AND


(F)            TERMINATION.  THIS AGREEMENT SHALL NOT HAVE BEEN TERMINATED AS TO
SUCH INVESTOR IN ACCORDANCE WITH SECTION 6.5 HEREIN.


ARTICLE VI.
MISCELLANEOUS


6.1           FEES AND EXPENSES.  EACH PARTY SHALL PAY THE FEES AND EXPENSES OF
ITS ADVISERS, COUNSEL, ACCOUNTANTS AND OTHER EXPERTS, IF ANY, AND ALL OTHER
EXPENSES INCURRED BY SUCH PARTY INCIDENT TO THE NEGOTIATION, PREPARATION,
EXECUTION, DELIVERY AND PERFORMANCE OF THE TRANSACTION DOCUMENTS.  THE COMPANY
SHALL PAY ALL STAMP AND OTHER TAXES AND DUTIES LEVIED IN CONNECTION WITH THE
SALE OF THE SHARES.


6.2           ENTIRE AGREEMENT.  THE TRANSACTION DOCUMENTS, TOGETHER WITH THE
EXHIBITS AND SCHEDULES THERETO, CONTAIN THE ENTIRE UNDERSTANDING OF THE PARTIES
WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ALL PRIOR AGREEMENTS,
UNDERSTANDINGS, DISCUSSIONS AND REPRESENTATIONS, ORAL OR WRITTEN, WITH RESPECT
TO SUCH MATTERS, WHICH THE PARTIES ACKNOWLEDGE HAVE BEEN MERGED INTO SUCH
DOCUMENTS, EXHIBITS AND SCHEDULES.

21


--------------------------------------------------------------------------------





6.3           NOTICES.  ANY AND ALL NOTICES OR OTHER COMMUNICATIONS OR
DELIVERIES REQUIRED OR PERMITTED TO BE PROVIDED HEREUNDER SHALL BE IN WRITING
AND SHALL BE DEEMED GIVEN AND EFFECTIVE ON THE EARLIEST OF (A) THE DATE OF
TRANSMISSION, IF SUCH NOTICE OR COMMUNICATION IS DELIVERED VIA FACSIMILE
(PROVIDED THE SENDER RECEIVES A MACHINE-GENERATED CONFIRMATION OF SUCCESSFUL
TRANSMISSION AND REASONABLY PROMPTLY FOLLOWING SUCH TRANSMISSION SENDS SUCH
NOTICE OR COMMUNICATION VIA U.S. MAIL OR OVERNIGHT COURIER) AT THE FACSIMILE
NUMBER SPECIFIED IN THIS SECTION PRIOR TO 5:00 P.M. (NEW YORK CITY TIME) ON A
TRADING DAY, (B) THE NEXT TRADING DAY AFTER THE DATE OF TRANSMISSION, IF SUCH
NOTICE OR COMMUNICATION IS DELIVERED VIA FACSIMILE AT THE FACSIMILE NUMBER
SPECIFIED IN THIS SECTION ON A DAY THAT IS NOT A TRADING DAY OR LATER THAN 5:00
P.M. (NEW YORK CITY TIME) ON ANY TRADING DAY, (C) THE TRADING DAY FOLLOWING THE
DATE OF MAILING, IF SENT BY U.S. NATIONALLY RECOGNIZED OVERNIGHT COURIER
SERVICE, OR (D) UPON ACTUAL RECEIPT BY THE PARTY TO WHOM SUCH NOTICE IS REQUIRED
TO BE GIVEN.  THE ADDRESS FOR SUCH NOTICES AND COMMUNICATIONS SHALL BE AS
FOLLOWS:

If to the Company:

Kintera, Inc.

 

9605 Scranton Road, Suite 240

 

San Diego, California 92121

 

Facsimile No.: (858) 795-3010

 

Telephone No.: (858) 795-3000

 

Attention each of the Chief Executive Officer and the General Counsel

 

 

With a copy to:

Morrison & Foerster LLP

 

12531 High Bluff Drive, Suite 100

 

San Diego, CA 92130

 

Facsimile No.:  (858) 523-5941

 

Attention:  Scott Stanton, Esq.

 

 

If to an Investor:

To the address set forth under such Investor’s name on the signature pages
hereof;

 

 

With a copy to:

Schulte Roth & Zabel LLP

 

919 Third Avenue

 

New York, New York 10022

 

Facsimile No.:  (212) 593-5955

 

Attention:  Eleazer N. Klein, Esq.

 

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.


6.4           AMENDMENTS; WAIVERS; NO ADDITIONAL CONSIDERATION.  NO PROVISION OF
THIS AGREEMENT MAY BE WAIVED OR AMENDED EXCEPT IN A WRITTEN INSTRUMENT SIGNED BY
THE COMPANY AND THE INVESTORS HOLDING A MAJORITY OF THE SHARES.  NO WAIVER OF
ANY DEFAULT WITH RESPECT TO ANY PROVISION, CONDITION OR REQUIREMENT OF THIS
AGREEMENT SHALL BE DEEMED TO BE A CONTINUING WAIVER

22


--------------------------------------------------------------------------------





IN THE FUTURE OR A WAIVER OF ANY SUBSEQUENT DEFAULT OR A WAIVER OF ANY OTHER
PROVISION, CONDITION OR REQUIREMENT HEREOF, NOR SHALL ANY DELAY OR OMISSION OF
EITHER PARTY TO EXERCISE ANY RIGHT HEREUNDER IN ANY MANNER IMPAIR THE EXERCISE
OF ANY SUCH RIGHT.  NO CONSIDERATION SHALL BE OFFERED OR PAID TO ANY INVESTOR TO
AMEND OR CONSENT TO A WAIVER OR MODIFICATION OF ANY PROVISION OF ANY TRANSACTION
DOCUMENT UNLESS THE SAME CONSIDERATION IS ALSO OFFERED TO ALL INVESTORS WHO THEN
HOLD SHARES.


6.5           TERMINATION.  THIS AGREEMENT MAY BE TERMINATED PRIOR TO CLOSING:


(A)           BY WRITTEN AGREEMENT OF THE INVESTORS AND THE COMPANY; AND


(B)           BY THE COMPANY OR AN INVESTOR (AS TO ITSELF BUT NO OTHER INVESTOR)
UPON WRITTEN NOTICE TO THE OTHER, IF THE CLOSING SHALL NOT HAVE TAKEN PLACE BY
5:00 P.M. (NEW YORK CITY TIME) ON THE OUTSIDE DATE; PROVIDED, THAT THE RIGHT TO
TERMINATE THIS AGREEMENT UNDER THIS SECTION 6.5(B) SHALL NOT BE AVAILABLE TO ANY
PERSON WHOSE FAILURE TO COMPLY WITH ITS OBLIGATIONS UNDER THIS AGREEMENT HAS
BEEN THE CAUSE OF OR RESULTED IN THE FAILURE OF THE CLOSING TO OCCUR ON OR
BEFORE SUCH TIME.


IN THE EVENT OF A TERMINATION PURSUANT TO THIS SECTION, THE COMPANY SHALL
PROMPTLY NOTIFY ALL NON-TERMINATING INVESTORS. UPON A TERMINATION IN ACCORDANCE
WITH THIS SECTION 6.5, THE COMPANY AND THE TERMINATING INVESTOR(S) SHALL NOT
HAVE ANY FURTHER OBLIGATION OR LIABILITY (INCLUDING AS ARISING FROM SUCH
TERMINATION) TO THE OTHER AND NO INVESTOR WILL HAVE ANY LIABILITY TO ANY OTHER
INVESTOR UNDER THE TRANSACTION DOCUMENTS AS A RESULT THEREFROM.


6.6           CONSTRUCTION.  THE HEADINGS HEREIN ARE FOR CONVENIENCE ONLY, DO
NOT CONSTITUTE A PART OF THIS AGREEMENT AND SHALL NOT BE DEEMED TO LIMIT OR
AFFECT ANY OF THE PROVISIONS HEREOF.  THE LANGUAGE USED IN THIS AGREEMENT WILL
BE DEEMED TO BE THE LANGUAGE CHOSEN BY THE PARTIES TO EXPRESS THEIR MUTUAL
INTENT, AND NO RULES OF STRICT CONSTRUCTION WILL BE APPLIED AGAINST ANY PARTY. 
THIS AGREEMENT SHALL BE CONSTRUED AS IF DRAFTED JOINTLY BY THE PARTIES, AND NO
PRESUMPTION OR BURDEN OF PROOF SHALL ARISE FAVORING OR DISFAVORING ANY PARTY BY
VIRTUE OF THE AUTHORSHIP OF ANY PROVISIONS OF THIS AGREEMENT OR ANY OF THE
TRANSACTION DOCUMENTS.


6.7           SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE PARTIES AND THEIR SUCCESSORS AND PERMITTED ASSIGNS. 
OTHER THAN IN CONNECTION WITH A MERGER, CONSOLIDATION, SALE OF ALL OR
SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS OR OTHER SIMILAR CHANGE IN CONTROL
TRANSACTION, THE COMPANY MAY NOT ASSIGN THIS AGREEMENT OR ANY RIGHTS OR
OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE INVESTORS. ANY
INVESTOR MAY ASSIGN ANY OR ALL OF ITS RIGHTS UNDER THIS AGREEMENT TO ANY PERSON
TO WHOM SUCH INVESTOR ASSIGNS OR TRANSFERS ANY SECURITIES, PROVIDED SUCH
TRANSFEREE AGREES IN WRITING TO BE BOUND, WITH RESPECT TO THE TRANSFERRED
SECURITIES, BY THE PROVISIONS HEREOF THAT APPLY TO THE “INVESTORS.”


6.8           NO THIRD-PARTY BENEFICIARIES.  THIS AGREEMENT IS INTENDED FOR THE
BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND PERMITTED
ASSIGNS AND IS NOT FOR THE BENEFIT OF, NOR MAY ANY PROVISION HEREOF BE ENFORCED
BY, ANY OTHER PERSON, EXCEPT AS OTHERWISE SET FORTH IN SECTION 4.7 (AS TO EACH
INVESTOR PARTY).

23


--------------------------------------------------------------------------------





6.9           GOVERNING LAW.  ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF.  EACH
PARTY AGREES THAT ALL PROCEEDINGS CONCERNING THE INTERPRETATIONS, ENFORCEMENT
AND DEFENSE OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND ANY OTHER
TRANSACTION DOCUMENTS (WHETHER BROUGHT AGAINST A PARTY HERETO OR ITS RESPECTIVE
AFFILIATES, EMPLOYEES OR AGENTS) SHALL BE COMMENCED EXCLUSIVELY IN THE NEW YORK
COURTS.  EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE NEW YORK COURTS FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY
OR DISCUSSED HEREIN (INCLUDING WITH RESPECT TO THE ENFORCEMENT OF THE ANY OF THE
TRANSACTION DOCUMENTS), AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT
IN ANY PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF ANY SUCH NEW YORK COURT, OR THAT SUCH PROCEEDING HAS BEEN
COMMENCED IN AN IMPROPER OR INCONVENIENT FORUM.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING
SERVED IN ANY SUCH PROCEEDING BY MAILING A COPY THEREOF VIA REGISTERED OR
CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY) TO SUCH PARTY
AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT
SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE
THEREOF.  NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT
TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.  IF EITHER PARTY SHALL
COMMENCE A PROCEEDING TO ENFORCE ANY PROVISIONS OF A TRANSACTION DOCUMENT, THEN
THE PREVAILING PARTY IN SUCH PROCEEDING SHALL BE REIMBURSED BY THE OTHER PARTY
FOR ITS REASONABLE ATTORNEYS’ FEES AND OTHER COSTS AND EXPENSES INCURRED WITH
THE INVESTIGATION, PREPARATION AND PROSECUTION OF SUCH PROCEEDING.


6.10         SURVIVAL.  THE AGREEMENTS, COVENANTS, REPRESENTATION AND WARRANTIES
CONTAINED HEREIN SHALL SURVIVE THE CLOSING AND THE DELIVERY OF THE SECURITIES.


6.11         EXECUTION.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
COUNTERPARTS, ALL OF WHICH WHEN TAKEN TOGETHER SHALL BE CONSIDERED ONE AND THE
SAME AGREEMENT AND SHALL BECOME EFFECTIVE WHEN COUNTERPARTS HAVE BEEN SIGNED BY
EACH PARTY AND DELIVERED TO THE OTHER PARTY, IT BEING UNDERSTOOD THAT BOTH
PARTIES NEED NOT SIGN THE SAME COUNTERPART.  IN THE EVENT THAT ANY SIGNATURE IS
DELIVERED BY FACSIMILE TRANSMISSION, SUCH SIGNATURE SHALL CREATE A VALID AND
BINDING OBLIGATION OF THE PARTY EXECUTING (OR ON WHOSE BEHALF SUCH SIGNATURE IS
EXECUTED) WITH THE SAME FORCE AND EFFECT AS IF SUCH FACSIMILE SIGNATURE PAGE
WERE AN ORIGINAL THEREOF.


6.12         SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT IS HELD TO BE
INVALID OR UNENFORCEABLE IN ANY RESPECT, THE VALIDITY AND ENFORCEABILITY OF THE
REMAINING TERMS AND PROVISIONS OF THIS AGREEMENT SHALL NOT IN ANY WAY BE
AFFECTED OR IMPAIRED THEREBY AND THE PARTIES WILL ATTEMPT TO AGREE UPON A VALID
AND ENFORCEABLE PROVISION THAT IS A REASONABLE SUBSTITUTE THEREFOR, AND UPON SO
AGREEING, SHALL INCORPORATE SUCH SUBSTITUTE PROVISION IN THIS AGREEMENT.

24


--------------------------------------------------------------------------------





6.13         RESCISSION AND WITHDRAWAL RIGHT.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN (AND WITHOUT LIMITING ANY SIMILAR PROVISIONS OF) THE
TRANSACTION DOCUMENTS, WHENEVER ANY INVESTOR EXERCISES A RIGHT, ELECTION, DEMAND
OR OPTION UNDER A TRANSACTION DOCUMENT AND THE COMPANY DOES NOT TIMELY PERFORM
ITS RELATED OBLIGATIONS WITHIN THE PERIODS THEREIN PROVIDED, THEN SUCH INVESTOR
MAY RESCIND OR WITHDRAW, IN ITS SOLE DISCRETION FROM TIME TO TIME UPON WRITTEN
NOTICE TO THE COMPANY, ANY RELEVANT NOTICE, DEMAND OR ELECTION IN WHOLE OR IN
PART WITHOUT PREJUDICE TO ITS FUTURE ACTIONS AND RIGHTS.


6.14         REPLACEMENT OF SECURITIES.  IF ANY CERTIFICATE OR INSTRUMENT
EVIDENCING ANY SECURITIES IS MUTILATED, LOST, STOLEN OR DESTROYED, THE COMPANY
SHALL ISSUE OR CAUSE TO BE ISSUED IN EXCHANGE AND SUBSTITUTION FOR AND UPON
CANCELLATION THEREOF, OR IN LIEU OF AND SUBSTITUTION THEREFOR, A NEW CERTIFICATE
OR INSTRUMENT, BUT ONLY UPON RECEIPT OF EVIDENCE REASONABLY SATISFACTORY TO THE
COMPANY OF SUCH LOSS, THEFT OR DESTRUCTION AND CUSTOMARY AND REASONABLE
INDEMNITY, IF REQUESTED.  THE APPLICANTS FOR A NEW CERTIFICATE OR INSTRUMENT
UNDER SUCH CIRCUMSTANCES SHALL ALSO PAY ANY REASONABLE THIRD-PARTY COSTS
ASSOCIATED WITH THE ISSUANCE OF SUCH REPLACEMENT SECURITIES.  IF A REPLACEMENT
CERTIFICATE OR INSTRUMENT EVIDENCING ANY SECURITIES IS REQUESTED DUE TO A
MUTILATION THEREOF, THE COMPANY MAY REQUIRE DELIVERY OF SUCH MUTILATED
CERTIFICATE OR INSTRUMENT AS A CONDITION PRECEDENT TO ANY ISSUANCE OF A
REPLACEMENT.


6.15         REMEDIES.  IN ADDITION TO BEING ENTITLED TO EXERCISE ALL RIGHTS
PROVIDED HEREIN OR GRANTED BY LAW, INCLUDING RECOVERY OF DAMAGES, EACH OF THE
INVESTORS AND THE COMPANY WILL BE ENTITLED TO SPECIFIC PERFORMANCE UNDER THE
TRANSACTION DOCUMENTS.  THE PARTIES AGREE THAT MONETARY DAMAGES MAY NOT BE
ADEQUATE COMPENSATION FOR ANY LOSS INCURRED BY REASON OF ANY BREACH OF
OBLIGATIONS DESCRIBED IN THE FOREGOING SENTENCE AND HEREBY AGREES TO WAIVE IN
ANY ACTION FOR SPECIFIC PERFORMANCE OF ANY SUCH OBLIGATION THE DEFENSE THAT A
REMEDY AT LAW WOULD BE ADEQUATE.


6.16         PAYMENT SET ASIDE.  TO THE EXTENT THAT THE COMPANY MAKES A PAYMENT
OR PAYMENTS TO ANY INVESTOR PURSUANT TO ANY TRANSACTION DOCUMENT OR AN INVESTOR
ENFORCES OR EXERCISES ITS RIGHTS THEREUNDER, AND SUCH PAYMENT OR PAYMENTS OR THE
PROCEEDS OF SUCH ENFORCEMENT OR EXERCISE OR ANY PART THEREOF ARE SUBSEQUENTLY
INVALIDATED, DECLARED TO BE FRAUDULENT OR PREFERENTIAL, SET ASIDE, RECOVERED
FROM, DISGORGED BY OR ARE REQUIRED TO BE REFUNDED, REPAID OR OTHERWISE RESTORED
TO THE COMPANY, A TRUSTEE, RECEIVER OR ANY OTHER PERSON UNDER ANY LAW
(INCLUDING, WITHOUT LIMITATION, ANY BANKRUPTCY LAW, STATE OR FEDERAL LAW, COMMON
LAW OR EQUITABLE CAUSE OF ACTION), THEN TO THE EXTENT OF ANY SUCH RESTORATION
THE OBLIGATION OR PART THEREOF ORIGINALLY INTENDED TO BE SATISFIED SHALL BE
REVIVED AND CONTINUED IN FULL FORCE AND EFFECT AS IF SUCH PAYMENT HAD NOT BEEN
MADE OR SUCH ENFORCEMENT OR SETOFF HAD NOT OCCURRED.


6.17         INDEPENDENT NATURE OF INVESTORS’ OBLIGATIONS AND RIGHTS.  THE
OBLIGATIONS OF EACH INVESTOR UNDER ANY TRANSACTION DOCUMENT ARE SEVERAL AND NOT
JOINT WITH THE OBLIGATIONS OF ANY OTHER INVESTOR, AND NO INVESTOR SHALL BE
RESPONSIBLE IN ANY WAY FOR THE PERFORMANCE OF THE OBLIGATIONS OF ANY OTHER
INVESTOR UNDER ANY TRANSACTION DOCUMENT.  THE DECISION OF EACH INVESTOR TO
PURCHASE SECURITIES PURSUANT TO THE TRANSACTION DOCUMENTS HAS BEEN MADE BY SUCH
INVESTOR INDEPENDENTLY OF ANY OTHER INVESTOR.  EACH INVESTOR’S OBLIGATIONS
HEREUNDER ARE

25


--------------------------------------------------------------------------------





EXPRESSLY NOT CONDITIONED ON THE PURCHASE BY ANY OR ALL OF THE OTHER INVESTORS
OF THE SHARES AND THE WARRANTS.  NOTHING CONTAINED HEREIN OR IN ANY TRANSACTION
DOCUMENT, AND NO ACTION TAKEN BY ANY INVESTOR PURSUANT THERETO, SHALL BE DEEMED
TO CONSTITUTE THE INVESTORS AS A PARTNERSHIP, AN ASSOCIATION, A JOINT VENTURE OR
ANY OTHER KIND OF ENTITY, OR CREATE A PRESUMPTION THAT THE INVESTORS ARE IN ANY
WAY ACTING IN CONCERT OR AS A GROUP WITH RESPECT TO SUCH OBLIGATIONS OR THE
TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS.  EACH INVESTOR
ACKNOWLEDGES THAT NO OTHER INVESTOR HAS ACTED AS AGENT FOR SUCH INVESTOR IN
CONNECTION WITH MAKING ITS INVESTMENT HEREUNDER AND THAT NO INVESTOR WILL BE
ACTING AS AGENT OF SUCH INVESTOR IN CONNECTION WITH MONITORING ITS INVESTMENT IN
THE SECURITIES OR ENFORCING ITS RIGHTS UNDER THE TRANSACTION DOCUMENTS.  EACH
INVESTOR SHALL BE ENTITLED TO INDEPENDENTLY PROTECT AND ENFORCE ITS RIGHTS,
INCLUDING WITHOUT LIMITATION THE RIGHTS ARISING OUT OF THIS AGREEMENT OR OUT OF
THE OTHER TRANSACTION DOCUMENTS, AND IT SHALL NOT BE NECESSARY FOR ANY OTHER
INVESTOR TO BE JOINED AS AN ADDITIONAL PARTY IN ANY PROCEEDING FOR SUCH
PURPOSE.  THE COMPANY ACKNOWLEDGES THAT EACH OF THE INVESTORS HAS BEEN PROVIDED
WITH THE SAME TRANSACTION DOCUMENTS FOR THE PURPOSE OF CLOSING A TRANSACTION
WITH MULTIPLE INVESTORS AND NOT BECAUSE IT WAS REQUIRED OR REQUESTED TO DO SO BY
ANY INVESTOR.  THE COMPANY’S OBLIGATIONS TO EACH INVESTOR UNDER THIS AGREEMENT
ARE IDENTICAL TO ITS OBLIGATIONS TO EACH OTHER INVESTOR OTHER THAN SUCH
DIFFERENCES RESULTING SOLELY FROM THE NUMBER OF SECURITIES PURCHASED BY EACH
INVESTOR, BUT REGARDLESS OF WHETHER SUCH OBLIGATIONS ARE MEMORIALIZED HEREIN OR
IN ANOTHER AGREEMENT BETWEEN THE COMPANY AND AN INVESTOR.


6.18         LIMITATION OF LIABILITY.  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, THE COMPANY ACKNOWLEDGES AND AGREES THAT THE LIABILITY OF AN INVESTOR
ARISING DIRECTLY OR INDIRECTLY, UNDER ANY TRANSACTION DOCUMENT OF ANY AND EVERY
NATURE WHATSOEVER SHALL BE SATISFIED SOLELY OUT OF THE ASSETS OF SUCH INVESTOR,
AND THAT NO TRUSTEE, OFFICER, OTHER INVESTMENT VEHICLE OR ANY OTHER AFFILIATE OF
SUCH INVESTOR OR ANY INVESTOR, SHAREHOLDER OR HOLDER OF SHARES OF BENEFICIAL
INTEREST OF SUCH A INVESTOR SHALL BE PERSONALLY LIABLE FOR ANY LIABILITIES OF
SUCH INVESTOR.

[Remainder of Page Intentionally Left Blank]

26


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

KINTERA, INC.

 

 

 

 

 

By:

 

 

 

 

Name: Harry E. Gruber, M.D.

 

 

Title: President and Chief Executive Officer

 

[Signature Pages For Investors Follows]

27


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

NAME OF INVESTOR

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Investment Amount: $

 

 

 

 

 

Tax ID No.:

 

 

 

 

 

Address For Notice

 

 

 

c/o:

 

 

 

 

 

 

 

Street:

 

 

 

 

 

 

 

City/State/Zip:

 

 

 

 

 

 

 

Attention:

 

 

 

 

 

 

 

Tel:

 

 

 

 

 

 

 

Fax:

 

 

 

 

 

Delivery Instructions

 

(if different from above)

 

 

 

c/o:

 

 

 

 

 

 

 

Street:

 

 

 

 

 

 

 

City/State/Zip:

 

 

 

 

 

 

 

Attention:

 

 

 

 

 

 

 

Tel:

 

 

 

28


--------------------------------------------------------------------------------